Exhibit 10.1

LEASE

dated

May 31, 2011

between

SORRENTO SCIENCE PARK, LLC,

a California limited liability company,

as Landlord

and

LPATH, INC.,

a Nevada corporation,

as Tenant

for

4025 Sorrento Valley Boulevard

San Diego, California 92121



--------------------------------------------------------------------------------

LEASE

THIS LEASE is dated for reference purposes as of May 31, 2011, and is entered
into by and between SORRENTO SCIENCE PARK, LLC, a California limited liability
company (“Landlord”), and LPATH, INC., a Nevada corporation (“Tenant”).

ARTICLE I. Premises.

1.1 Building and Land. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord during the Term (as defined in Section 2.5), on the terms and
conditions set forth in this Lease, those certain premises (the “Premises”)
consisting of the entire building (the “Building”) at 4025 Sorrento Valley
Boulevard, San Diego, California, and identified on the site plan attached
hereto as Exhibit A, excluding, however, the common telephone/data room in the
Building. The Building is a one-story structure containing 11,960 square feet of
Rentable Area (as defined in Section 8). The Building is a part of a three
building commercial real estate complex commonly known as Sorrento Science Park
that is located upon the land legally described on Exhibit B attached hereto
(the “Land”). The Land, the Building, the other two buildings on the Land and
all other improvements now or hereafter upon the Land are collectively referred
to as the “Project.”

1.2 Parking and Other Common Areas. Landlord also grants to Tenant, subject to
all of the terms and conditions of this Lease, non-exclusive rights to use the
Common Areas (as defined in Section 6), including the parking areas, on the
terms set forth herein.

ARTICLE II. Basic Lease Provisions. For the convenience of the parties, certain
basic provisions of this Lease are set forth in this Section 2. The provisions
set forth in this Section 2 are subject to the remaining terms and conditions of
this Lease and are to be interpreted in light of such remaining terms and
conditions.

2.1 Address of the Premises. The address of the Premises is 4025 Sorrento Valley
Boulevard, San Diego, California 92121.

2.2 Rentable Area. The “Rentable Area” of the Premises is agreed to be 11,960
square feet. Tenant acknowledges that the Rentable Area of the Premises includes
Tenant’s Share of the square footage of the common telephone/data room in the
Building. The “Rentable Area” of the Project is agreed to be, as of the date
hereof, 42,200 square feet. The Rentable Area of the Premises and Project shall
be subject to recalculation by Landlord should the size of the Premises or
Project subsequently change.

2.3 Tenant’s Share. The “Tenant’s Share” is equal to 28.34%, which is the
percentage derived at by dividing the Rentable Area of the Premises by the total
Rentable Area of the Project, and multiplying the quotient by 100. Tenant’s
Share shall be subject to recalculation by Landlord should the Rentable Area of
the Premises or Project change.

2.4 Basic Rent. The “Basic Rent” payable with respect to the Premises prior to
the first anniversary date of the Term Commencement Date (as defined in
Section 2.5) shall be $25,116.00 per month. The Basic Rent shall be increased
annually during the Term in accordance with Section 5.7. The Basic Rent for the
2nd through 5th months of the initial Term shall be subject to abatement in
accordance with Section 5.9.

2.5 Term. The “Term” of this Lease shall commence on the Term Commencement Date
(as defined below) and shall continue through the Term Expiration Date (as
defined below) As used herein, the “Term Commencement Date” shall mean the date
set forth in Section 5.2; the “Term Expiration Date” shall mean the date which
is the last day of the month a full 64 months after the Term Commencement Date,
subject, however, to extension pursuant to Section 3.3.

2.6 Permitted Uses. The Premises shall be used only for bioscience/biotechnical
research laboratories, vivarium and related offices, subject to the provisions
of this Lease and all laws, ordinances, regulations, covenants, conditions and
restrictions.



--------------------------------------------------------------------------------

2.7 Addresses.

 

  (a) Address for Rent payment to Landlord:

Sorrento Science Park, LLC

c/o Del Mar Partnership, Inc.

Attn: Accounting

1400 Maiden Lane

Del Mar, California 92014

 

  (b) Address for notices to Landlord:

Sorrento Science Park, LLC

c/o Del Mar Partnership, Inc.

Attn: Robert D. Tomlinson & Alton V. White

1400 Maiden Lane

Del Mar, California 92014

and a separate notice to:

Sorrento Science Park, LLC

c/o Del Mar Partnership, Inc.

Attn: David J. Winkler & Ivan C. Gayler

1400 Maiden Lane

Del Mar, California 92014

 

  (c) Address for notices to Tenant:

LPath, Inc.

Attn: Chief Executive Officer

4025 Sorrento Valley Boulevard

San Diego, California 92121

2.8 Exhibits. The following exhibits are attached hereto and incorporated herein
by this reference:

 

Exhibit

  

Title

A    Site Plan B    Legal Description of the Land C    Form of Rent Commencement
Date Notice D    Form of Estoppel Certificate E    Form of Subordination
Agreement

ARTICLE III. Term.

3.1 Binding Effect. This Lease and each of the provisions hereof shall be
binding upon and inure to the benefit of Landlord and Tenant from the date of
execution and delivery hereof by all parties hereto.

3.2 Term. Subject to the right of Tenant to extend the Term as set forth in
Section 3.3, the Term of this Lease shall be as set forth in Section 2.5.

3.3 Option to Extend. Landlord hereby grants to Tenant the option to extend the
Term for one period of 5 years, commencing on the day after the initial Term
Expiration Date (the “Extended Term”), on the terms and conditions contained
herein. The rights granted to Tenant herein are an integral part of this Lease
and any termination of this Lease for any reason shall result in a termination
of Tenant’s rights hereunder. This option and all of the terms, conditions and
provisions of this Lease are one integrated agreement and cannot be separated.

(a) Conditions Precedent. Timely satisfaction of the following provisions are
conditions precedent to Tenant’s exercise of such extension:



--------------------------------------------------------------------------------

(i) Tenant shall have given to Landlord, no later than 9 months prior to the
initial Term Expiration Date, an irrevocable written notice of the exercise of
the option to extend this Lease for such additional term (the “Extension
Notice”).

(ii) At the time of delivery of the Extension Notice, (i) there shall not then
exist a Default or any circumstance that, with the giving of notice, the passage
of time, or both, would constitute a Default, and (ii) there shall not have been
during the initial Term more than three Defaults under this Lease.

Each of the conditions precedent to Tenant’s rights under this Section 3.3 are
for the sole benefit of Landlord and may be waived in writing solely by
Landlord.

(b) Extension of Term. Upon timely delivery to Landlord of the Extension Notice,
Landlord shall promptly acknowledge to Tenant in writing whether the Extension
Notice was timely given and whether the conditions precedent to such notice have
been satisfied. Upon delivery by Landlord to Tenant of acknowledgment of timely
receipt of the Extension Notice and the satisfaction of the conditions precedent
thereto, this Lease shall be deemed extended upon the terms and conditions set
forth herein, and all references to the Term shall include the Extended Term
(unless otherwise indicated). Except as expressly set forth in this Section 3.3,
all other terms and conditions of this Lease shall remain in full force and
effect and unmodified during the Extended Term.

(c) Extended Term Basic Rent. The monthly Basic Rent for the first year of the
Extended Term (the “Extended Term Basic Rent”) shall be equal to the Fair Rental
Value (as defined in Section 3.3.5(d)) of the Premises on month one of the
Extended Period, as determined pursuant to Section 3.3.5.

(d) Intentionally Omitted.

(e) Determination of Fair Rental Value. In the event that Tenant has timely
delivered the Extension Notice, then within ten days after Tenant has given such
notice to Landlord, Landlord and Tenant shall meet in an effort to negotiate, in
good faith, the Fair Rental Value. If Landlord and Tenant have not agreed upon
the Fair Rental Value on or before the date 30 days after Tenant has given to
Landlord the Extension Notice, the Fair Rental Value shall be determined by the
following method:

(i) Landlord and Tenant shall attempt in good faith to agree upon a single
appraiser not later than the date 40 days after Tenant has given to Landlord the
Extension Notice. If Landlord and Tenant are unable to agree upon a single
appraiser by such date, then Landlord and Tenant shall each appoint one
appraiser, by written notice to the other party, not later than the date 45 days
after Tenant has given to Landlord the Extension Notice. Such notice shall
contain the name, address and telephone number of the appraiser so appointed. On
or before the date five days after the appointment of the second appraiser, the
two appointed appraisers shall appoint a third appraiser as follows:

Both Landlord’s and Tenant’s appraisers shall meet and exchange a list of up to
ten appraisers that are qualified as specified in Section 3.3.5(c). Each of the
lists will be prioritized numerically. Provided an appraiser is named on both
lists, the chosen appraiser shall be the appraiser with the lowest
arithmetically combined ranking. If two appraisers have the same combined
ranking, the appraiser shall be determined to be the appraiser with the most
years of professional experience. For example, in the following lists, Able
would be the first choice, followed by Baker and Frank (who would be ranked by
years of professional experience), followed by Harry and Ida:

 

List A

  

List B

1.    Able

   1.    Zulu

2.    Baker (12 years’ experience)

   2.    X-ray

3.    Charlie

   3.    Walter

4.    Delta

   4.    Frank

5.    Eli

   5.    Able

6.    Frank (8 years’ experience)

   6.    Harry

7.    Gerald

   7.    Ida

8.    Harry

   8.    Baker



--------------------------------------------------------------------------------

9.    Ida

   9.    Charlie

10.  Jason

   10.  Tango

 

Ranking          

Able

   1+5=6   

Baker

   2+8=10   

Frank

   6+4=10   

Harry

   8+6=14   

Ida

   9+7=16   

If there are no names common to each list, then the two appraisers shall attempt
in good faith to agree upon a third appraiser. If the two appraisers are unable
to agree upon a third appraiser on or before the date 60 days after Tenant has
given to Landlord the Extension Notice, then either party hereto may request
that the third appraiser be appointed by the president of the local chapter of
The Appraisal Institute, having jurisdictional boundaries that encompass the
Project. In the event more than one chapter of The Appraisal Institute has such
jurisdictional boundaries, then the third appraiser shall be appointed by the
president of the chapter with the most “commercial appraisers” with the
designation of “MAI” as members.

(ii) If either Landlord or Tenant fails to appoint its appraiser within the
prescribed time period, the single appraiser appointed shall determine the Fair
Rental Value. If both parties fail to appoint appraisers within the prescribed
time periods, then the first appraiser thereafter appointed by a party with
written notice to the other party shall determine the Fair Rental Value.

(iii) Each party shall bear the cost of the appraiser appointed by such party
and the parties shall share equally the cost of any single or third appraiser,
if applicable. Notwithstanding who shall bear the cost, each appraiser shall be
hired jointly by, and shall have fiduciary duties to, both of the parties.
Specifically, the fiduciary duties referred to are the responsibilities inherent
in professional appraisal practice as set forth in the Ethics Provision of the
Uniform Standards of Professional Appraisal Practice published by the Appraisal
Foundation. Each appraiser selected is to act as a disinterested third party in
rendering unbiased appraisal and consultation services performed with
impartiality, objectivity and independence and without accommodation of personal
interests. The appraisers designated by Landlord and Tenant shall have at least
five years’ experience in the appraisal of real property devoted to biotechnical
research and development uses in the Torrey Pines Mesa, Sorrento Valley and
Sorrento Mesa areas (“Comparable Biotech Areas”) of San Diego, shall be
certified by the State of California and shall have the designation of “MAI.”
The third appraiser shall likewise be certified by the State of California and
have the designation of “MAI,” and shall have a minimum of five years’
experience appraising biotechnical research and development properties either in
San Diego or the San Francisco Bay area. Both Landlord and Tenant recognize that
it is more important for the third appraiser to have experience appraising
biotechnical research properties than it is to have general experience in
appraising properties in the Comparable Biotech Areas , and accordingly agree
that The Appraisal Institute and the two appraisers appointed by the parties
shall take such matter into account with respect to the appointment of the third
appraiser.

(iv) For the purpose of such valuation, the term “Fair Rental Value” shall mean
the monthly Basic Rent that a ready and willing tenant with a tangible net worth
and credit similar to Tenant would have to pay, as of month one of the Extended
Term, as monthly Basic Rent pursuant to a lease on substantially the same terms
as this Lease to a ready and willing landlord of property comparable to the
Premises if such property were exposed for lease on the open market for a
reasonable period of time. A comparable property shall mean a comparable
scientific research facility (including, but not limited to, biotechnical,
bioscience, biomedical, medical device, public and private research
institutions, pharmaceutical and chemical) located in the Comparable Biotech
Areas. The appraiser(s) shall give positive economic consideration in the form
of rent for all of the improvements within and supporting (if outside the
Premises) the Premises (notwithstanding whether such improvements were paid for
by Landlord or Tenant) and the Project. Fair Rental Value shall be determined by
taking into consideration the quality, prestige and location of the Project and
the Premises as then improved and assuming the Premises are maintained in a in
good order, condition and repair as required by



--------------------------------------------------------------------------------

the terms and conditions of this Lease. The Fair Market Value determination
shall also include a determination of the annual increase for the Extended Term
Basic Rent pursuant to Section 5.7.

(v) If a single appraiser is chosen, then such appraiser shall determine the
Fair Rental Value. Otherwise, the third appraiser shall select one of the
conclusions set forth in the other two appraisals as the Fair Rental Value.

(vi) If a single appraiser is chosen, Landlord and Tenant shall instruct the
appraiser to complete his determination of the Fair Rental Value not later than
the date 30 days after such appraiser is chosen; if three appraisers are chosen,
then Landlord and Tenant shall instruct the appraisers to complete their
respective determinations of the Fair Rental Value not later than the date 30
days after the third appraiser is chosen. Any appraisal which is not completed
by such date shall not be included in the determination of the Fair Rental
Value.

3.4 Time of the Essence. Landlord and Tenant agree that Tenant’s failure to give
notices or otherwise perform within the time periods set forth in Section 3.3
may result in substantial losses to Landlord, including, but not limited to, the
loss of prospective tenants and/or purchasers of the Project. As a consequence
thereof, Landlord and Tenant agree that time is truly of the essence of each of
the provisions of Section 3.3. The failure of Tenant to provide the notices or
perform as otherwise required within the time periods set forth herein and the
loss of rights by Tenant as a result thereof, including the termination of the
right to extend the Term shall not be deemed to be a penalty or a forfeiture by
Tenant. To the contrary, Tenant agrees and acknowledges that any attempt by
Tenant to extend such time may result in a forfeiture by Landlord.

ARTICLE IV. Possession.

Landlord shall deliver possession of the Premises to Tenant on the day that is
five (5) business days following the date that the following events have
occurred (the “Possession Date”): (a) the existing tenant in the Premises has
obtained the radioactive closure certificate from the State of California;
(b) Landlord gives Tenant written notice that the existing lease for the
Premises has terminated; and (c) the existing tenant has surrendered possession
of the Premises. During the period between the Possession Date and the Term
Commencement Date (the “Early Possession Period”), Tenant shall have the right
to install phone and data lines and such other installations approved by
Landlord in accordance with this Lease, move in Tenant’s furniture, equipment
and other personal property, and have Tenant’s environmental consultant perform
a Phase I Environmental Assessment (“Phase I”) of the Premises. All provisions
of this Lease shall apply during the Early Possession Period as if it were the
Term, except that Tenant’s obligation to pay Basic Rent and Tenant’s portion of
Operating Expenses shall not commence until the Term Commencement Date; however,
Tenant shall be responsible for the payment of all utilities provided to the
Premises during the Early Possession Period.

ARTICLE V. Rent.

5.1 Basic Rent. Tenant agrees to pay Landlord as Basic Rent, commencing as set
forth below, the monthly sum set forth in Section 2.4, subject to the annual
rental increases provided in Section 5.7. Basic Rent shall be paid in advance on
the first day of each and every calendar month during the Term.

5.2 Commencement. Basic Rent for the Premises shall commence on the Term
Commencement Date. The Term Commencement Date shall be the earlier of (a) forty
five (45) days after the Possession Date, or (b) the date that Tenant commences
operation of its business from the Premises. Landlord shall execute and deliver
to Tenant for its signature written acknowledgment in the form of Exhibit C
attached hereto of the actual date upon which rent commenced (i.e., the Term
Commencement Date) for the Premises when such is established by Landlord and
shall attach it to this Lease as Exhibit C; provided, however, failure to
execute and deliver such acknowledgment shall not affect Tenant’s liability
hereunder. Notwithstanding the foregoing, Tenant shall pay the Basic Rent due
for the first month of the Term concurrently with Tenant’s execution of this
Lease.

5.3 Additional Rent. In addition to Basic Rent, and commencing therewith
throughout the Term, Tenant agrees to pay to Landlord as additional rent
(“Additional Rent”) (i) Tenant’s portion of all Operating Expenses as provided
in Section 7, and (ii) any other



--------------------------------------------------------------------------------

amounts that Tenant is obligated to pay and/or assumes or agrees to pay under
the provisions of this Lease that are owed to Landlord, including, without
limitation, any and all other sums that may become due by reason of any Default
under this Lease or any other failure by Tenant to comply with the agreements,
terms, covenants and conditions of this Lease.

5.4 Rent. Basic Rent and Additional Rent shall together be denominated “Rent.”
Rent shall be paid to Landlord, without abatement, deduction or offset, in
lawful money of the United States of America at the office of Landlord as set
forth in Section 2.7.1 or to such other person or at such other place as
Landlord may from time to time designate in writing.

5.5 Proration. In the event that Rent commences with respect to the Premises on
a day other than the first day of a calendar month, Rent shall be prorated with
respect thereto on the basis of a 30-day month and shall be due and payable for
such prorated portion of the month on the date that Rent commences. Since Tenant
is prepaying the Basic Rent for the first month of the Term in accordance with
Section 5.2, if the Term Commencement Date is not on the first day of a calendar
month, then such prepaid Basic Rent shall be allocated to the first 30 days of
the Term, which will be followed by the abatement of Basic Rent for the next
four (4) months in accordance with Section 5.9, and then Tenant’s Basic Rent for
the sixth (6th) month shall be prorated based on the number of days in such
sixth (6th) month that the Basic Rent has not been abated.

5.6 Net Lease. This is an absolute net lease and all Rent and other monetary
obligations shall be paid without notice or demand and without set-off,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense, except as otherwise expressly provided for in
this Lease.

5.7 Annual Increase. On each anniversary of the Term Commencement Date during
the initial Term, the Basic Rent shall be adjusted upward to equal 103% of the
monthly Basic Rent for the month immediately preceding the adjustment date. On
each anniversary of the Term Commencement Date during the Extended Term, the
Extended Term Basic Rent shall be adjusted upward at a rate to be determined in
accordance with the Fair Market Value determination pursuant to Section 3.3.4(d)

5.8 Security Deposit. Concurrently herewith, Tenant shall deposit with Landlord
the cash sum of $75,348.00 as a security deposit (“Security Deposit”) for the
performance by Tenant of its obligations under this Lease, but the same shall
not be considered prepaid rent or a measure of Landlord’s damages in case of a
Default by Tenant. If Tenant fails to pay Rent or any other charges due
hereunder, or otherwise is in Default under this Lease, Landlord may use, apply
or retain all or any portion of the Security Deposit for the payment of any
amount due Landlord or to reimburse or compensate Landlord for any liability,
cost, expense, loss or damage (including reasonable attorneys’ fees) which
Landlord may suffer or incur by reason thereof. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, and all other
provisions of any law, now or hereafter in force, which provide that a landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by a tenant or to clean
the premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage caused
by the act or omission of Tenant or the Tenant’s Agents. Any such use or
application shall not cause a waiver or cure of any Default under this Lease. If
Landlord uses or applies all or any portion of the Security Deposit, Tenant
shall within ten days after written request therefor deposit monies with
Landlord sufficient to restore the Security Deposit to the full amount thereof
set forth herein. Landlord shall not be required to keep all or any part of the
Security Deposit separate from its general account or pay interest on the
Security Deposit. Landlord shall, at the expiration or earlier termination of
the Term, and after Tenant has vacated the Premises and delivered the Premises
to Landlord in accordance with the terms of this Lease, return to Tenant (or, at
Landlord’s option, to the last assignee, if any, of Tenant’s interest herein),
that portion of the Security Deposit not used or applied by Landlord.

5.9 Abatement of Basic Rent. Notwithstanding anything to the contrary contained
herein and provided that Tenant faithfully performs all of the terms and
conditions of this Lease, Landlord hereby agrees to abate Tenant’s obligation to
pay monthly Basic Rent for the 2nd through 5th months of the initial Term.
During such abatement period, Tenant shall still be responsible for the payment
of all of its other monetary obligations under this Lease. In the



--------------------------------------------------------------------------------

event of a Default by Tenant that results in early termination pursuant to the
provisions of Section 22.5 of this Lease, then as a part of the recovery set
forth in Section 22.5 of this Lease, Landlord shall be entitled to the recovery
of the monthly Basic Rent abated under the provisions of this Section 5.9.

ARTICLE VI. Common Areas.

6.1 Common Areas - Definition. The term “Common Areas” is defined as all areas,
improvements and facilities outside the Building and outside the other two
buildings at the Project and within the exterior boundary line of the Project,
including, but not limited to, parking areas, seating areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, parkways, ramps,
driveways and landscaped areas. In addition, Common Areas shall include the
common telephone/data room in the Building.

6.2 Common Areas - Rules and Regulations. Tenant agrees to abide by and conform
to the reasonable rules and regulations adopted by Landlord from time to time
with respect to the Common Areas and the Project, and to cause its employees,
suppliers, shippers, customers, and invitees to so abide and conform. Landlord
or such other person(s) as Landlord may appoint shall have the exclusive control
and management of the Common Areas and shall have the right, from time to time,
to reasonably modify, amend and enforce such rules and regulations.

6.3 Common Areas - Changes. Landlord shall have the right, in Landlord’s
reasonable discretion, from time to time to take any of the following actions,
provided such actions do not materially interfere with Tenant’s access to the
Building or operations within the Building, except to the extent such actions
are required in order to comply with law:

(a) To make changes to the Building exterior (and the exterior of the other two
buildings at the Project) and the Common Areas, including, without limitation,
changes in the location, size, shape, number, and appearance thereof, including,
but not limited to, the windows, driveways, entrances, parking areas, loading
and unloading areas, mechanical yard areas, ingress, egress, direction of
traffic, landscaped areas and walkways;

(b) To close temporarily any of the Common Areas for maintenance, repair and
replacement purposes;

(c) To add additional improvements to the Common Areas;

(d) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof;

(e) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and the Project as Landlord may, in the exercise of
sound business judgment, deem to be appropriate.

6.4 Parking.

(a) Tenant shall be entitled to the non-exclusive use of up to 36 vehicle
parking spaces, on an unreserved and unassigned basis, on those portions of the
Common Areas designated by Landlord for parking purposes from time to time. Such
parking shall be provided without charge by Landlord; provided, however,
Landlord may impose a fee or other charge for such parking if required to do so
by any governmental authority, and nothing contained in this provision shall
limit Landlord’s right to pass on all reasonable costs associated with such
parking area as Operating Expenses, including, but not limited to, maintenance,
repair and replacement costs and assessments imposed on Landlord.

(b) Tenant shall not use more parking spaces than allotted to Tenant hereunder.
Such parking spaces shall be used only for parking by vehicles no larger than
full-size passenger automobiles or pickup trucks. Tenant shall ensure that any
vehicles that belong to or that are controlled by Tenant or Tenant’s employees,
suppliers, shippers, customers or invitees are not loaded, unloaded or parked in
areas other than those designated by Landlord for such activities. If such
activities occur other than in the spaces designated for the same, then Landlord
shall notify Tenant and Tenant shall have 24 hours to remove the vehicle
involved, unless such vehicle is in violation of law, in which case the vehicle
shall immediately be removed. If Tenant



--------------------------------------------------------------------------------

fails to so timely remove such vehicle, Landlord shall have the right, without
further notice, and in addition to such other rights and remedies that it might
have under this Lease or at law, to remove or tow away the vehicle involved and
charge the cost thereof to Tenant, which cost shall be immediately payable upon
demand by Landlord as Additional Rent. Tenant shall indemnify, defend and hold
Landlord harmless from all Claims brought against Landlord by the owner of any
such towed vehicle arising from Landlord’s exercise of such right.

ARTICLE VII. Operating Expenses.

7.1 Tenant’s Portion. Tenant’s portion of Operating Expenses (as defined below),
for purposes of this Lease, is equal to the sum of (i) the total Operating
Expenses for the Project multiplied by Tenant’s Share (set forth in Section 2.3)
and (ii) the Operating Expenses directly allocated to Tenant by Landlord
pursuant to (x) Section 7.2.2 as to real property taxes allocated to the
Premises, (y) Section 7.4 as to Operating Expenses allocated to tenants on a
basis other than Tenant’s Share in order to achieve an equitable allocation of
the Operation Expenses among the tenants of the Project, and (z) Section 14 as
to utilities and services. Any Operating Expenses described in subsection (ii)
above shall not be included in the Operating Expenses described in
subsection (i) above.

7.2 Operating Expenses - Definition. As used herein, the term “Operating
Expenses” shall include all expenses typically included in an absolute net
lease, including, but not limited to:

(a) Government impositions, including, without limitation, property tax costs
consisting of real property taxes (including any increases in such property
taxes for any reason, including increases resulting from a sale or other
transfer of the Project), assessments, including amounts due under any
improvement bond upon the Project or assessments levied in lieu thereof imposed
by any governmental authority or agency, any tax on or measured by gross rentals
received from the rental of space in the Project or tax based on the square
footage of the Project or any portion thereof (if such tax is enacted in lieu of
presently existing real property taxes);

(b) Notwithstanding Section 7.2.1, that portion of real property taxes resulting
from the construction of improvements in the Premises will be reasonably
determined by Landlord in its sole discretion;

(c) Assessments under covenants, conditions and restrictions now or hereafter
recorded against title to the Project;

(d) Any parking charges, surcharges or any other costs levied, assessed or
imposed by, or at the direction of, or resulting from statutes or regulations,
or interpretations thereof, promulgated by any federal, state, regional,
municipal or local governmental authority in connection with the use or
occupancy of the Project or the parking facilities serving the Project;

(e) Any fee for a business license for Landlord to operate the Project;

(f) Any expenses, including the cost of attorneys or experts, reasonably
incurred by Landlord in seeking reduction by the taxing authority of the
applicable taxes; and

(g) All other costs of any kind paid or incurred by Landlord related to the
operation, repair, replacement, maintenance and management of the Project and
not separately reimbursed to Landlord by any tenant in the Project, including,
by way of example and not as a limitation upon the generality of the foregoing:
trash collection; all utility charges incurred by Landlord (including, without
limitation, water, gas and electricity costs for the parking areas, landscaping
and other improvements on the Land); all costs of repair and replacements to
improvements incurred by Landlord as appropriate to maintain the Project in
first-class condition (except as set forth in Section 16.1.1); all costs of any
nature to comply with applicable governmental requirements for the Project, the
cost of all service contracts, special utility assessments, including sewer fees
and trash collection and assessments imposed by government; transportation
management assessment fees, property management fees equal to 3% of the
aggregate gross revenue from the Project; insurance premiums for the Project;
uninsured



--------------------------------------------------------------------------------

losses not resulting from Landlord’s failure to carry the insurance required by
this Lease; portions of insured losses paid by Landlord as part of the
deductible portion of any loss by reason of insurance policy terms; service
contracts and costs of services of independent contractors retained to do work
of the nature referenced in this Section 7; all reasonable costs of Landlord’s
or its affiliate’s manager or project manager in connection with the operation,
repair, replacement, maintenance and management of the Project that might
otherwise be performed by a third party; and reasonable reserves established by
Landlord in its sole good faith discretion for any of the foregoing.

7.3 Exceptions. Operating Expenses shall not include any of the following:

(a) Any net income, franchise, capital stock, estate, inheritance or transfer
taxes, unless such transfer tax relates specifically to the transfer of the
rights to Tenant under this Lease (“transfer taxes” are not intended to mean any
increase in real property taxes resulting from a sale or other transfer of the
Project).

(b) Any payments of interest, loan fees and other financing costs related to any
mortgage or deed of trust encumbering the Project, and any payments of rent due
or required under any ground lease or master lease (but excluding therefrom
common area maintenance expenses, taxes and similar other costs).

(c) Costs, including building permit, license and inspection costs, incurred
with respect to the installation of improvements made or incurred in renovating
or otherwise improving, decorating, painting or redecorating vacant tenant space
in the Project for other occupants of the Project.

(d) Leasing commissions or other real estate fees, attorneys’ fees and costs
incurred in connection with marketing space or leasing space to tenants or
prospective tenants, including, without limitation, advertising and promotional
expenditures.

(e) Tax penalties incurred as a result of Landlord’s negligent failure to make
payments or to file any tax return when due.

(f) Landlord’s general overhead and administrative expenses other than all costs
of full or part-time personnel responsible for the maintenance and management of
the Project.

(g) Any depreciation on the Project.

(h) Any expenses for services that are of a type not available to Tenant but
which are provided to another tenant or occupant of the Project.

(i) The amount of any overhead profit increment paid to subsidiaries and
affiliates of Landlord for services on or to the Project or for supplies or
other materials to the extent that the cost of such services, supplies or
materials exceeds the cost which would have been paid had the services, supplies
or materials been provided by unaffiliated parties on a competitive basis.

(j) Any attorneys’ fees and other expenses incurred by Landlord to enforce the
provisions of this Lease or any other lease of space in the Project due to a
violation by any tenant of its lease.

(k) Costs incurred by Landlord for the repair of damage to the Project to the
extent that Landlord is reimbursed by insurance proceeds.

(l) Costs for repair, replacement and maintenance of specific portions of the
Building set forth in Section 16.1.1 which shall be made at Landlord’s sole
cost.

(m) Costs of making any alterations or improvements to the Project in order to
remedy any non-compliance with laws existing within the Project as of the Term
Commencement Date.

(n) Cost of any repairs to the Project to the extent such repairs are needed
because of Landlord’s gross negligence or willful misconduct.



--------------------------------------------------------------------------------

(o) Costs of complying with Hazardous Materials Law relating to the existence of
Hazardous Materials on the Project when such Hazardous Materials were not
brought onto the Project by Tenant or Tenant’s Agents.

(p) Cost of correcting any latent defects in the initial design or construction
of the Building or the Project’s improvements.

(q) Any repairs or replacements of a capital nature, unless the costs are
amortized in accordance with generally accepted accounting principles over the
useful life of the repair or the replacement, and only that portion of the costs
so amortized, with interest, which is allocated to the period of the Term of
this Lease shall be included as an Operating Expense payable by Tenant during
each calendar year of the Term of this Lease.

(r) Any deductible on Landlord’s insurance policy in excess of Ten Thousand
Dollars ($10,000).

(s) Cost of any property management fees in excess of 3% of the aggregate gross
revenue from the Project.

(t) Cost of making any repairs to the Premises Systems (as defined in
Section 13.4) because of a breach of Landlord’s representations and warranties
relating to the Premises Systems set forth in Section 13.4.

7.4 Payment to Landlord and Estimate. Tenant shall pay to Landlord Tenant’s
portion of Operating Expenses monthly in advance based upon Landlord’s
reasonable estimate of such Operating Expenses. Within 60 days following the
commencement of each calendar year, Landlord shall provide to Tenant, in
writing, a statement estimating the amount of monthly Operating Expenses for the
coming year; however, any delay or failure by Landlord in delivering such
statement shall not constitute a waiver of Tenant’s obligation to pay Tenant’s
portion of Operating Expenses. Tenant shall pay to Landlord on the first day of
each calendar month of the Term, as Additional Rent, Tenant’s portion of
Landlord’s estimate of such Operating Expenses with respect to the Premises for
such month. Additionally, if any extraordinary Operating Expense occurs which
was not included in Landlord’s estimate of such Operating Expenses, then
Landlord shall give written notice thereof to Tenant promptly after Landlord
learns of the same; and Tenant shall pay Tenant’s portion of such extraordinary
Operating Expenses on or before its due date. Further, if Landlord reasonably
determines from time to time that Tenant’s equitable share of any Operating
Expense attributable to Tenant or the Premises exceeds Tenant’s Share of such
Operating Expense, then Landlord shall give written notice thereof to Tenant
promptly after Landlord learns of the same; and Tenant shall pay such Operating
Expense on or before its due date.

7.5 Reconciliation. Within 120 days after the conclusion of each calendar year,
Landlord shall furnish to Tenant a statement showing in reasonable detail the
actual Operating Expenses for the previous calendar year; however, any delay or
failure by Landlord in delivering such statement shall not constitute a waiver
of Tenant’s obligation to pay Tenant’s portion of Operating Expenses. If the
amounts paid by Tenant are less than Tenant’s portion of the actual amount of
Operating Expenses for the previous year, any additional sum due from Tenant to
Landlord shall be due and payable within ten business days after receipt by
Tenant of such statement. If the amounts paid by Tenant exceed Tenant’s portion
of the actual Operating Expenses for the previous calendar year, the difference
shall be credited by Landlord against the Rent next due and owing from Tenant;
provided that, if the Term has expired, Landlord shall accompany such statement
with payment for the amount of such difference, less any outstanding sums
payable to Landlord.

7.6 Monthly Proration. Any amount due for Operating Expenses attributable to any
period which is less than a full month shall be prorated (based on a 30-day
month) for such fractional month.

7.7 Continuation. The responsibility of Tenant for Operating Expenses
attributable to the Premises shall continue to the latest of (i) the date of
termination of this Lease or (ii) the date Tenant has fully vacated the
Premises. The obligation of Tenant to pay the amount of Operating Expenses for
which Tenant is responsible under the preceding sentence shall survive the
termination of this Lease.



--------------------------------------------------------------------------------

7.8 Annual Proration. Operating Expenses attributable for any portion of the
Premises for the calendar year in which Tenant’s obligation to reimburse
Landlord therefor commences and for the calendar year in which such obligation
ceases shall be prorated. Expenses, such as taxes, assessments and insurance
premiums, which are incurred for an extended time period shall be prorated based
upon time periods to which such items are applicable, so that the amounts
attributable to the Premises relate in a reasonable manner to the time period in
which Tenant has an obligation to pay for Operating Expenses.

7.9 Audit Rights. Tenant or its Certified Public Accountant (the “CPA”) shall
have the right, at Tenant’s sole cost and expense, provided that Tenant utilizes
a CPA, upon at least thirty (30) days’ prior written notice to Landlord at any
time during regular business hours to audit, review and photocopy Landlord’s
records pertaining to Operating Expenses for the immediately previous calendar
year of the Term. Tenant shall complete the audit and present any disputed
charges to Landlord, in writing, within three (3) months of commencing such
audit. If Tenant fails to complete the audit and present any disputed charges to
Landlord within the foregoing three (3) month period, then Tenant shall forfeit
any rights to claim a refund, rebate, or return of the Operating Expenses set
forth in the statement. If, following Landlord’s receipt of the audit and any
disputed charges (the “Report Date”), Landlord disputes the findings contained
therein, and Landlord and Tenant are not able to resolve their differences
within thirty (30) days following the Report Date, the dispute shall be resolved
by binding arbitration as follows: Landlord and Tenant shall each designate an
independent certified public accountant, which shall in turn jointly select a
third independent Certified Public Accountant (the “Third CPA”). The Third CPA,
within thirty (30) days of selection, shall, at Tenant’s sole expense, audit the
relevant records and certify the proper amount within. That certification shall
be final and conclusive. If the Third CPA determines that the amount of
Operating Expenses billed to Tenant was incorrect, the appropriate party shall
pay to the other party the deficiency or overpayment, as applicable, within
thirty (30) days following delivery of the Third Party CPA’s decision, without
interest. Tenant agrees to keep all information thereby obtained by Tenant
confidential and to obtain the agreement of its CPA and Third CPA to keep all
such information confidential. Tenant shall provide a copy of such CPA
agreements to Landlord promptly upon request. Notwithstanding anything herein to
the contrary, if such certification by the Third CPA indicates that a refund
owing Tenant exceeds the aggregate amount properly payable by Tenant pursuant to
the terms of this Lease by five percent (5%) or more, then Landlord shall
reimburse Tenant at such time any reasonable out-of-pocket audit expenses.

ARTICLE VIII. Rentable Area. The term Rentable Area as referenced herein refers
to the agreed upon square footage for the Premises and the Project as set forth
in Section 2.2.

ARTICLE IX. Use.

9.1 Use. Tenant shall at all times use the Premises in accordance with all of
the terms and conditions of this Lease (including, but not limited to, the
provisions of Section 15) and only for the purpose set forth in Section 2.6; and
Tenant shall not use the Premises, or permit or suffer the Premises to be used,
for any other purpose. Tenant shall not permit the occupancy of the Premises to
exceed 48 persons during the Term.

9.2 Compliance with Law. Tenant shall conduct its business operations and use
the Premises and the Common Areas in compliance with all current and future
federal, state and local laws and regulations applicable thereto. Tenant shall
not use or occupy the Premises or Common Areas in violation of any law,
regulation or covenant, condition or restriction applicable thereto, and shall,
upon five days’ written notice from Landlord, discontinue any use of the
Premises or Common Areas which is unlawful whether or not declared by any
governmental authority having jurisdiction to be a violation of law. Tenant
shall, at its expense, timely comply with any directive of any governmental
authority having jurisdiction which shall impose any duty upon Tenant or
Landlord with respect to the Premises, Building or Common Areas as to the use or
occupation thereof by Tenant and Tenant’s Agents. Tenant shall not be deemed to
be in breach of the foregoing obligation if it has the right to appeal such
directive and Tenant prosecutes such appeal in a timely fashion and in a manner
that does not impose or threaten to impose any lien, charge or other obligation
on Landlord or any portion of the Project. Notwithstanding anything to the
contrary in this Section 9.2 or elsewhere in this Lease, Tenant shall not be
responsible for (a) any such non-compliance of the Premises existing on the
Possession Date, (b) making any alterations to the Premises, except to the
extent such alterations



--------------------------------------------------------------------------------

pertain to Alterations or are required or triggered by Tenant’s particular use
of the Premises (as opposed to general office) or Tenant’s Alterations to the
Premises, or (c) any remediation of Hazardous Materials, except to the extent
specifically set forth in Section 36 of this Lease.

9.3 Insurance Requirements. The insurance to be carried by Landlord and Tenant
pursuant to the provisions of Section 19 shall be consistent with the actual use
of the Premises and the Project. If the use of the Premises changes to another
use permitted under Section 2.6, such insurance shall, to the extent available,
be consistent with such changed use. Tenant shall not do or permit to be done
anything which will invalidate or increase the cost of any fire, extended
coverage or any other insurance policy covering all or a portion of the Project.
Tenant shall comply with all reasonable rules, orders, regulations and
requirements of the insurers of the Project. Tenant shall promptly, upon demand,
reimburse Landlord for 100% of any additional premium charged for any policy by
reason of Tenant’s failure to comply with the provisions of this section.

9.4 Key to Premises. Tenant shall make available to Landlord on a 24 hours per
day basis keys, combinations and/or card keys to locks to all exterior and
mechanical room doors in the Premises for the purpose of emergency access and/or
service of the mechanical systems in the Building or the other maintenance and
repair required of, or permitted by, Landlord under this Lease. Additionally, if
requested by Landlord, or required by a governmental agency, Tenant agrees to
provide keys to be maintained in a fire department controlled lock box located
on the Premises.

9.5 Load Rating. No equipment weighing in excess of the load which such floor,
roof or other structure or portion thereof was designed to carry, or which is
allowed by law, shall be placed upon such portion of the Premises.

9.6 Unlawful Purpose. Tenant shall not allow the Premises to be used for
unlawful purposes, nor shall Tenant cause, maintain or permit any nuisance or
waste in or on the Project.

ARTICLE X. Brokers.

10.1 Tenant’s Representation. Tenant represents, warrants and covenants that,
except for its dealings with its exclusive real estate broker, Hughes Marino,
and Landlord’s exclusive real estate broker, Cassidy Turley/BRE Commercial, it
has had no dealings, and it shall have no dealings, with any real estate broker
or agent who will be entitled to a commission in connection with procuring or
negotiating this Lease. Tenant knows of no other real estate broker or agent who
is or might now or in the future be entitled to a commission in connection with
this Lease. Tenant shall indemnify, defend and hold Landlord harmless from any
such commission if the same is alleged to be based upon the conduct of Tenant or
Tenant’s Agents.

10.2 Landlord’s Representation. Landlord represents and warrants that, except
for the brokers identified in Section 10.1, it has had no dealings with any real
estate brokers or agent who will be entitled to a commission in connection with
this Lease. Except for the brokers identified in Section 10.1, Landlord knows of
no real estate broker or agent who is or might now or in the future be entitled
to a commission in connection with this Lease. Landlord will pay a brokerage
commission to the brokers identified in Section 10.1 pursuant to a separate
agreement between Landlord and said brokers. Landlord shall indemnify, defend
and hold Tenant harmless from any other commission if the same is alleged to be
based upon the conduct of Landlord or Landlord’s Agents.

ARTICLE XI. Holding Over.

11.1 Holding Over With Consent. If Tenant desires to remain in possession of the
Premises after the expiration of the Term, Tenant shall give Landlord written
notice thereof at least four (4) months prior to the expiration of the Term,
which notice shall specify the duration of such time period (the “Holdover
Period”); however, the Holdover Period may not exceed six (6) months. If Tenant
timely delivers such notice to Landlord, then the Term shall be extended for the
Holdover Period upon the same terms and conditions as contained herein, except
that the monthly installment of Basic Rent shall be equal to one hundred fifty
percent (150%) of the monthly installment of Basic Rent in effect prior to the
Holdover Period.



--------------------------------------------------------------------------------

11.2 Holding Over Without Consent. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, Tenant shall become a tenant at sufferance
upon all the terms of this Lease applicable to a tenant at sufferance, except
that the monthly installments of Basic Rent shall be equal to 200% of the
monthly installment of the Basic Rent in effect prior to the expiration or
earlier termination of the Term. Tenant shall continue to pay Operating Expenses
in accordance with Section 7, and any other amount of Rent due Landlord under
this Lease, and such tenancy at sufferance shall be subject to every other
covenant and agreement contained herein. Tenant further acknowledges and agrees
that in the event of any such holdover without Landlord’s consent, Landlord will
suffer significant monetary damages as a result of Landlord’s inability to
timely relet the Premises. Such damages may include the loss of rent from a new
tenant, damage claims by a new tenant for failure to timely deliver the Premises
to the new tenant, overtime and other charges associated with preparing the
Premises for occupancy by a new tenant, lost rent as a result of the
cancellation of a new lease, legal fees and other costs and expenses. In
addition to paying Basic Rent as set forth herein, Tenant also agrees to fully
compensate Landlord for any such consequential damages.

11.3 No Renewal. Acceptance by Landlord of Rent after such expiration or earlier
termination of this Lease shall not result in a renewal or reinstatement of this
Lease.

11.4 No Waiver. The foregoing provisions of this Section 11 are in addition to
and do not affect Landlord’s right to re-entry or any other rights of Landlord
hereunder or as otherwise provided by law.

ARTICLE XII. Taxes on Tenant’s Property.

12.1 Payment of Taxes. Tenant shall pay before delinquency all taxes (i) levied
against any personal property or trade fixtures in or about the Premises,
(ii) assessed as a consequence of any improvements made to the Premises or
(iii) levied on this transaction or any document to which Tenant is a party
creating or transferring an interest in the Land or the Premises, except Tenant
shall not be responsible for Landlord’s income taxes relating to the revenue
Landlord receives in connection with this Lease.

12.2 Advance by Landlord. If any such taxes described in Section 12.1 or trade
fixtures are levied against Landlord or Landlord’s property or, if the assessed
valuation of the Project is increased by the inclusion therein of a value
attributable to Tenant’s personal property or trade fixtures or any improvements
to the Premises, and if Landlord elects to pay the taxes based upon such
increase in assessed value, then Tenant shall, upon receipt of satisfactory
evidence of such tax increase, repay to Landlord the taxes so levied against
Landlord. Any such payment due Landlord shall be deemed to be Additional Rent.

ARTICLE XIII. Condition of Premises.

13.1 As Is Condition. Landlord shall deliver the Premises with Landlord’s Work
(as defined in Section 13.3) completed, but otherwise in its “as-is” condition
as of the Possession Date. Tenant accepts the condition of the Premises and the
Project in their respective “as is” conditions as of the Possession Date
provided Landlord’s Work is completed. Furthermore, Tenant represents and
warrants to Landlord that it has carefully inspected every portion of the
Premises, including, but not limited to, the Premises Systems (as defined in
Section 16.2) and every other system of the Building using qualified
professionals, and Tenant assumes all risks with respect to any defects,
liabilities or other matters related to or in any way affecting the condition of
the Premises on the Possession Date and throughout the Early Possession Period
and Term, including, without limitation, (a) latent defects; and (b) all
restrictions, obligations, benefits and burdens whatsoever regarding the
occupancy or use of the Premises.

13.2 No Representation. Tenant acknowledges that, except as expressly set forth
in this Lease, Landlord and Landlord’s Agents (as defined in Section 18.1) have
not made any representations or warranties, express or implied, with respect to
(i) the condition of the Premises or the Project, (ii) the suitability of the
Premises for the conduct of Tenant’s business, (iii) the location, use, design,
merchantability, fitness for use for a particular purpose, condition or
durability of the Premises or the Project, (iv) the existence of Hazardous
Material (as defined in Section 36.7) on or about the Premises or the Project,
or (v) the quality of the material or



--------------------------------------------------------------------------------

workmanship in the Premises or the Project; and all risks incidental to the
Premises shall be borne by Tenant. Except as expressly provided in this Lease,
in the event of any defect or deficiency of any nature in the Premises or any
fixture or other item constituting a portion thereof, whether patent or latent,
Landlord and its agents shall not have any responsibility or liability with
respect thereto. The provisions of this section have been negotiated and are
intended to be a complete exclusion and negation of all warranties by Landlord,
express or implied.

13.3 Landlord’s Work. Notwithstanding anything to the contrary in this
Section 13, Landlord shall install new carpeting in all carpeted areas of the
Premises, repaint all painted walls of the Premises using Project-standard
materials but otherwise in a color acceptable to Tenant, and thoroughly clean
the Premises (“Landlord’s Work”). Landlord shall perform and complete Landlord’s
Work prior to Landlord’s delivery of the Premises to Tenant.

13.4 Premises Systems. Notwithstanding anything to the contrary in Sections 13.1
and 13.2 or any other provision in this Lease, Landlord shall cause the Premises
Systems and all components of the Premises Systems to be in good working order
on the Possession Date. Any claims by Tenant under the preceding sentence shall
be made in writing not later than the one hundred twentieth (120th) day after
the Possession Date. In the event Tenant fails to deliver a written claim to
Landlord on or before such one hundred twentieth (120th) day, then Landlord
shall be conclusively deemed to have satisfied its obligations under this
Section 13.4. Landlord’s obligations under this Section 13.4 shall
(i) specifically exclude any obligation to repair any damage caused to the
Premises Systems by Tenant or Tenant’s Agents and (ii) be limited to placing the
Premises Systems in good working order, and Landlord shall not be liable for any
damages by reason of the Premises Systems not being in good working order on the
Possession Date.

ARTICLE XIV. Utilities and Services.

14.1 Utilities and Services. Tenant shall enter into contracts directly with
suppliers of, and pay directly to such suppliers for, all water, gas,
electricity, telephone, trash removal, janitorial and cleaning services and all
other utilities and services supplied to the Premises, together with any taxes
thereon. To the extent any such services or utilities are not separately metered
or supplied to the Premises by the supplier thereof, Tenant shall pay Tenant’s
Share of the cost thereof as an Operating Expense unless Landlord elects to
install separate meters or measuring devices during the Term in order to
determine Tenant’s actual use of such utility or service, in which case Tenant
shall pay as an Operating Expense the actual cost of that portion of the utility
or service actually used by Tenant. If Landlord reasonably determines from time
to time that Tenant’s equitable share of any non-separately metered utilities or
services attributable to Tenant or the Premises exceeds Tenant’s Share of such
utilities or services, then Landlord shall give written notice thereof to Tenant
promptly after Landlord learns of the same, and Tenant shall pay its equitable
share of same as reasonably determined by Landlord on or before its due date.

14.2 No Liability. Except to the extent caused by Landlord’s grossly negligent
or willful acts or omissions (and in such event, only after written notice to
Landlord), Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure of any such utility or service to be furnished to the
Premises, whether such failure is caused by blackout by utility provider,
reduction in service supply by utility provider, accident, breakage, repairs,
civil disturbance, terrorist acts, war, strikes, lockouts or other labor
disturbances or labor disputes of any character, governmental regulation,
moratorium or other governmental action or any other reason, including
Landlord’s election to have a different service provider provide utility
services to the Project or the Premises. In the event of such failure, Tenant
shall not be entitled to any abatement or reduction of Rent, nor shall Tenant be
relieved from the operation of any covenant or agreement of this Lease.

14.3 No Increase in Requirements. Tenant shall not, without the prior written
consent of Landlord (which may be given or withheld in Landlord’s sole
discretion exercised in good faith), use any device in the Premises, including,
without limitation, special equipment or machines, which will in any way cause
the Premises Systems or Common Building Systems to be used in a manner which
exceeds their design capacity. To the extent that Landlord gives consent for
such use, Landlord shall either (i) cause any work to be done to the Project or
the Premises to allow for the provision of such additional capacity (but
Landlord shall not be



--------------------------------------------------------------------------------

obligated to cause such work to be done), and Tenant shall pay to Landlord as
Additional Rent an amount equal to all costs incurred by Landlord to provide any
such excess capacity, which payment shall be made within ten days after Tenant
receives written demand therefor, or (ii) allow Tenant to perform any such work
to be done subject to the terms and conditions of Section 15.

ARTICLE XV. Alterations.

15.1 No Alterations. Without Landlord’s prior written consent, Tenant shall make
no alterations, additions or improvements (collectively, “Alterations”) in or to
the Premises, other than Alterations which satisfy each of the following
criteria: (i) no structural component of the Building is affected; (ii) none of
the Premises Systems or Common Building Systems (as defined in Sections 16.2 and
16.1.2, respectively) is affected; (iii) no exterior portion of the Building is
affected; (iv) the total cost of Alterations not approved by Landlord do not
exceed $25,000 during any consecutive 12-month period; (v) such Alterations do
not reduce the fair rental value or fair market value of the Premises, impair
the use of the Premises or any part thereof or reduce the useful life of the
Premises or any part thereof; (vi) such Alterations do not impair the use of the
Project as a biotech or biomedical research facility; (vii) such Alterations are
not visible in any way from the outside of the Building; (viii) such Alterations
do not involve the removal of any equipment owned by Landlord unless, in
Landlord’s reasonable judgment, such equipment is replaced with equipment of
equal or greater value and utility to a biotech and biomedical research facility
and (ix) such Alterations do not trigger any legal requirement that would
require Landlord to make any alteration or improvement to the Project. Without
Landlord’s prior written consent, Tenant shall make no Alterations to the Common
Areas or the Building, or install any of Tenant’s equipment thereon. All such
Alterations, whether or not requiring Landlord’s consent, shall be made only by
licensed and qualified contractors or mechanics. Tenant’s contractor for
performing any Alterations which require Landlord’s approval hereunder shall be
subject to Landlord’s approval and shall maintain appropriate insurance as
approved by Landlord.

15.2 Service Facilities. Tenant agrees that there shall be no construction of
partitions or placement of other obstructions which interferes with free access
to required exits or mechanical installations or service facilities of the
Building (including elevators and loading areas) or interferes with the moving
of Landlord’s equipment to or from the enclosures containing such installations
or facilities. Furthermore, any work by Tenant shall be accomplished in such a
manner as to permit any emergency lighting system, emergency alarm system, fire
sprinkler system and fire water supply lines to remain fully and properly
operable at all times.

15.3 Changes to Exterior. Except as allowed pursuant to Section 15.4 and
Section 39, Tenant shall make no changes to the exterior of the Building without
the prior written approval of Landlord, which approval may be withheld in
Landlord’s sole discretion.

15.4 Signs. No sign, advertisement or notice which is visible outside the
Building shall be exhibited, painted or affixed by Tenant on any part of the
exterior of the Building without the prior written consent of Landlord, which
may be withheld in Landlord’s sole discretion. Notwithstanding the foregoing,
Tenant shall be entitled to display (i) a sign identifying the name of Tenant on
the exterior wall on the north side of the Building and (ii) a sign on each side
of the Project’s monument sign. All such signage shall be in compliance with
applicable laws and Landlord’s sign criteria for the Project and shall otherwise
be subject to Landlord’s approval (which shall not be unreasonably withheld).
Such signs shall be installed by Tenant at Tenant’s sole cost, and Tenant shall
remove such signs and repair any damage to the Building or monument sign
resulting from such installation or removal at the end of the Term at Tenant’s
sole cost.

15.5 Compliance with Law. Tenant covenants and agrees that all work done by
Tenant shall be performed in full compliance with all laws, rules, orders,
ordinances, directions, regulations and requirements of all governmental
agencies, offices, departments, bureaus and boards having jurisdiction over the
Project and in full compliance with the rules, orders, directions, regulations
and requirements of any applicable fire rating bureau. Tenant shall provide
Landlord with complete “as-built” plans showing any changes in the Premises with
respect to any work requiring the approval of Landlord pursuant to Section 15.1
or elsewhere under this Lease.



--------------------------------------------------------------------------------

15.6 Prior Notice. Before commencing any work (including work not requiring
Landlord’s consent pursuant to Section 15.1), Tenant shall give Landlord at
least ten days’ prior written notice of the commencement of such work.

15.7 Property of Landlord. Except as provided in Section 15.4 or in this
Section 15.7, unless Landlord elects otherwise, (i) all Alterations attached to
or built into the Premises or any other portion of the Project made by either
party, including all fixtures, whether paid for by Landlord or Tenant, shall
become the property of Landlord upon installation, and (ii) all such
Alterations, including all fixtures, shall remain upon and be surrendered with
the Premises as a part thereof upon the expiration or earlier termination of the
Term. If Landlord elects to have such Alterations, including any fixtures,
removed, Tenant shall, prior to the expiration or earlier termination of this
Lease, remove such Alterations and shall repair and restore the Premises and the
Project to the condition they were in prior to such Alterations, all at Tenant’s
sole cost. Any such election by Landlord for such removal, repair and
restoration must be express and must be in writing, and must be made by Landlord
at the time of consenting to the Alteration. Tenant acknowledges and agrees that
Landlord may, in its sole discretion, condition its consent to any proposed
Alteration upon Tenant’s agreement to remove, repair and restore as set forth
herein. Any repairs or replacements to Landlord’s property, whether paid for by
Landlord or Tenant and whether or not an upgrade to Landlord’s property, shall
likewise become the property of Landlord upon such repair or replacement and
shall not be removed by Tenant.

15.8 Removal. Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises and shall restore the Premises to the
condition existing prior to the installation of such property; and Tenant shall
only be entitled to remove property from the Premises as expressly provided in
this Lease. During any such restoration period, Tenant shall pay Rent to
Landlord as provided herein as if such space were otherwise occupied by Tenant.

15.9 Personal Property. All articles of Tenant’s personal property, machinery,
equipment and trade fixtures which have not been permanently attached to the
Premises and which are not replacements of Landlord’s property, including
furniture and movable partitions which are owned by Tenant and installed by
Tenant at its own expense in the Premises, shall be and remain the property of
Tenant and may be removed by Tenant at any time during the Term. If Tenant shall
fail to remove all of its effects from the Premises upon the termination of this
Lease, then Landlord may, at its option, remove the same in any reasonably
prudent manner and store such effects without liability to Tenant for loss
thereof or damage thereto, and Tenant agrees to pay Landlord upon demand any
expenses incurred in such removal and storage or Landlord may, at its option,
without notice, sell such property or any of the same, at private sale and
without legal process, for such price as Landlord may obtain; and Landlord may
apply the proceeds of such sale against any amounts due under this Lease from
Tenant to Landlord and against any expenses incident to the removal, storage and
sale of such personal property, with any balance of the sales proceeds to be
Landlord’s property.

ARTICLE XVI. Repairs and Maintenance.

16.1 Landlord’s Obligation.

(a) Landlord shall repair and maintain the Building foundation, the structural
components of the exterior walls and the structural components of the roof of
the Building. Landlord’s costs for such repair, replacement and maintenance
shall not constitute an Operating Expense.

(b) Except as provided in Section 16.2, Landlord shall repair, maintain and
replace (i) the roof membranes, non-structural components of the exterior walls,
exterior architectural features, glazing surfaces and the aluminum store front
systems of each of the buildings in the Project (the “Building Exteriors”)
(ii) all portions of the Common Areas and (iii) all portions of the
telecommunication, plumbing, mechanical and electrical supply systems which
serve the Common Areas or serve the Premises in common with other premises in
the Project (“Common Building Systems”), except to the extent the applicable
utility company has assumed such obligations. Landlord’s obligations shall
include the entire cost of restorations, replacements or renewals, including
capital expenditures for restorations, replacements or renewals which will have
an expected life beyond the Term when necessary to keep the Building Exteriors,
the Common Building Systems, the Common Areas and all improvements thereon or a



--------------------------------------------------------------------------------

part thereof (other than the Premises, the Premises Systems and the premises of
other tenants at the Project) in good order, condition and repair and in
compliance with all applicable laws. Landlord’s costs for such repair,
replacement, maintenance and improvements under this Section 16.1.2 shall
constitute an Operating Expense unless the need for such repair, replacement,
maintenance and/or improvements was caused by any negligent or intentional act
or omission of Tenant (or Tenant’s Agents) or the use or alteration of the
Premises by Tenant (or Tenant’s Agents), in which case Tenant shall pay to
Landlord on demand the cost of such repair, replacement, maintenance or
improvement as Additional Rent.

(c) Landlord shall have the right, in Landlord’s discretion, from time to time
and upon at least 24 hours prior notice to Tenant (except no notice will be
required in the event of an emergency or with respect to regularly scheduled
services), to enter the Premises for the purposes of performing any repair,
replacement or maintenance required of Landlord under this Lease.

16.2 Tenant’s Obligation. Except for Landlord’s obligations pursuant to
Section 16.1, Tenant shall, at Tenant’s sole cost and expense, keep the Premises
and every part thereof, together with all portions of the HVAC, electrical,
mechanical and plumbing systems from the point that such system solely serves
the Premises and all portions of all fume hoods and other exhaust systems (all
such systems collectively being referred to as the “Premises Systems”), in good
order, condition and repair. Subject to Section 16.6, Tenant’s obligations shall
include restorations, replacements or renewals, including capital expenditures
for restorations, replacements or renewals which will have an expected life
beyond the Term, when necessary to keep the Premises and all improvements
thereon or a part thereof and the Premises Systems in good order, condition and
repair and in compliance with all applicable laws. Except as expressly set forth
in this Lease, it is intended by the parties hereto that Landlord shall have no
obligation, in any manner whatsoever, to repair or maintain the Premises, the
improvements located therein or the equipment therein, or the Premises Systems
whether structural or nonstructural, all of which obligations are intended to be
the expense of Tenant (whether or not such repairs, maintenance or restoration
shall have an expected life extending beyond the Term). Tenant’s maintenance of
the Premises Systems shall comply with the manufacturers’ recommended operating
and maintenance procedures. Tenant shall enter into and pay for maintenance
contracts (in forms satisfactory to Landlord in its reasonable discretion) for
the Premises Systems in accordance with the manufacturers’ recommended operating
and maintenance procedures. Such maintenance contracts shall be with reputable
contractors, satisfactory to Landlord in its reasonable discretion, who shall
have not less than five (5) years of experience in maintaining such systems in
biotechnical facilities. Except as set forth in Section 9.2 and for Landlord’s
obligations in Section 16.1, Tenant shall be solely responsible for the cost of
all improvements or alterations to the Premises or the Premises Systems required
in order for the same to comply with all applicable laws now or hereafter in
effect. Tenant shall, upon the expiration or sooner termination of the Term,
surrender to Landlord the Premises and the Premises Systems in good order,
condition and repair.

16.3 Landlord’s Right to Repair and Maintain the Premises. If Landlord
determines, in its reasonable discretion that Tenant is not adequately
maintaining the Premises Systems (or any part thereof) or any portion of the
Premises pursuant to Section 16.2, Landlord may contract to maintain such system
at Tenant’s sole cost after providing to Tenant 30 days prior written notice and
Tenant’s failure to address Landlord’s concern regarding such maintenance by the
expiration of such 30 day period.

16.4 No Liability. Landlord shall not be liable for any failure to make any
repairs or replacements or to perform any maintenance which is an obligation of
Landlord unless such failure is not cured within the time period specified in
Section 26.2. There shall be no abatement of Rent and no liability of Landlord
by reason of any injury to or interference with Tenant’s business arising from
the making of any repairs, alterations or improvements in or to any portion of
the Project or the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant waives any rights under sections 1941, 1942 and 1932(1) of the
California Civil Code or under any law, statute or ordinance now or hereafter in
effect to make repairs at Landlord’s expense or terminate this Lease.

16.5 Damage or Destruction. Notwithstanding any of the foregoing, in the event
of fire, earthquake, flood, terrorist act, war or similar cause of damage or
destruction, this



--------------------------------------------------------------------------------

Section 16 shall not be applicable and the provisions of Section 20 entitled
“Damage or Destruction” shall apply and control.

16.6 Landlord’s Replacement of Primary Premises Systems. If (i) a Primary
Premises System (as defined below) or any major component of a Primary Premises
System needs to be replaced because repair is no longer economical or feasible,
(ii) the need for such replacement is not due to Tenant’s failure to perform
good maintenance and repair practices in accordance with Section 16.2 above,
(iii) the cost of the replacement will exceed $20,000 and (iv) the useful life
of the replaced item will extend beyond the Term (including the Extended Term,
if applicable), then Landlord will perform the replacement of such Primary
Premises System or major component of such Primary Premises System. Commencing
on the first day of the month following the completion of such replacement and
continuing thereafter on the first day of each month during the Term (including
the Extended Term, if applicable), Tenant shall pay to Landlord, as Additional
Rent, an amount equal to the product of multiplying the cost of such replacement
by a fraction, the numerator of which is one, and the denominator of which is
the number of months of the useful life of such replacement, together with
interest on the unamortized balance at Bank of America’s “reference rate.” A
“Primary Premises System” means the Building’s HVAC, electrical and plumbing
systems, excluding the deionized water system and any Alterations. For purposes
of this Section 16.6, the useful life of a replaced item shall be a time period
that Landlord depreciates such item for federal income tax purposes.

ARTICLE XVII. Liens.

17.1 No Liens. Tenant shall keep the Project free from any liens arising out of
work performed, materials furnished and obligations incurred by or for Tenant or
Tenant’s Agents. Tenant covenants and agrees that any mechanic’s lien filed
against the Project for work claimed to have been by or for, or materials
claimed to have been furnished to, Tenant or Tenant’s Agents, will be discharged
by Tenant, by bond or otherwise, within 30 days after the filing thereof, at the
sole cost and expense of Tenant.

17.2 Advance by Landlord. Should Tenant fail to discharge any such lien,
Landlord may, at Landlord’s election, pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title, and the cost
thereof shall be immediately due from Tenant as Additional Rent.

17.3 Financing Statements. In the event Tenant shall lease or finance the
acquisition of equipment, furnishings or other personal property of a removable
nature utilized by Tenant in the operation of Tenant’s business and which may be
removed by Tenant upon the termination of this Lease as provided herein, Tenant
warrants that any Uniform Commercial Code Financing Statement identifying Tenant
as the debtor will, upon its face or by exhibit thereto, indicate that the
collateral for such Financing Statement is located within the Premises and will
clearly itemize/identify the same. In no event shall the address or other
description of the Land or the Building be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property therein. Each such Financing Statement shall be subject to the
reasonable prior written approval of Landlord. Should any holder of a Financing
Statement executed by Tenant record or place of record a Financing Statement
which appears to constitute a lien against any interest of Landlord, including
any lien against equipment which may not be removed by Tenant under this Lease,
Tenant shall, within ten days after filing such Financing Statement, cause
(i) copies of the Security Agreement or other documents to which the Financing
Statement pertains to be furnished to Landlord to show that such lien is not
applicable to Landlord’s interest, and (ii) its lender to amend documents of
record so as to clarify that such lien is not applicable to any interest of
Landlord. Landlord shall execute such documents as are reasonably required by
Tenant or Tenant’s lenders or equipment lessors provided the same do not in any
way alter the rights of Landlord under this Lease and are otherwise reasonably
acceptable to Landlord.

ARTICLE XVIII. Indemnification and Exculpation.

18.1 Indemnification by Tenant. Tenant agrees to indemnify Landlord and its
lenders, partners, members, shareholders, directors, officers, managers, agents
and employees (collectively “Landlord’s Agents”) against, and to defend and save
them harmless from, all demands, liability, claims, causes of action or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including reasonable professional fees, including, without



--------------------------------------------------------------------------------

limitation, fees for attorneys, architects, engineers, and environmental
consultants) (collectively, “Claims”), arising out of Tenant’s failure to fully
perform under this Lease or for death of, or injury to, any person or damage to
property, including any injury to any other tenant(s) of the Project or the
property of such tenant(s) occurring in, upon or about the Premises, the Common
Areas or any other portion of the Project, to the extent (i) arising from or out
of Tenant’s or its agents’, contractors’, employees’, servants’, subtenants’ and
invitees’(“Tenant’s Agents”) use and/or occupancy of the Premises, the Common
Areas or any other portion of the Project, or (ii) arising from or out of any
act or omission of Tenant or Tenant’s Agents. The obligations of Tenant under
this Section 18.1 shall survive the expiration or earlier termination of this
Lease.

18.2 No Liability of Landlord; Assumption of Risk. Except to the extent caused
by Landlord’s grossly negligent or willful acts or omissions (but subject to
Section 19.5), (i) Landlord shall not be liable to Tenant or any other party,
and Tenant assumes all risk of injury or damage to Tenant, Tenant’s Agents and
their respective property (whether tangible or intangible) arising from any
cause whatsoever, including, without limitation, any defect or malfunction of
any portion of the Project, and (ii) Tenant waives all claims with respect
thereto. Furthermore, and notwithstanding anything herein to the contrary, in no
event will (i) Landlord be liable to Tenant for consequential damages,
including, without limitation, claims for injury to Tenant’s business or loss of
income, and Tenant waives all claims with respect thereto, and (ii) Landlord be
liable to Tenant or any other party, and Tenant assumes all risk of damage to
Tenant, Tenant’s Agents and any of their respective property (whether tangible
or intangible), as a result of any actions of any other person.

18.3 Security Devices. Landlord has no obligation to provide any security
device, system or service at the Premises or Project. If Landlord elects to
provide a security device system or service, Tenant acknowledges that the same
may not prevent theft or other criminal acts. Tenant agrees that Landlord shall
not be liable for injuries or losses caused by criminal acts of third parties.
The risk of criminal acts is assumed by Tenant. Tenant shall, at Tenant’s cost,
obtain applicable insurance coverages to the extent Tenant desires protection
against such criminal acts.

ARTICLE XIX. Insurance - Waiver of Subrogation.

19.1 Landlord’s Insurance. Landlord shall carry property insurance upon the
Project, in an amount equal to the estimated full replacement cost (except for
flood, earthquake, mold, terrorist acts or Hazardous Material insurance coverage
and without reference to depreciation taken by Landlord upon its books or tax
returns), or such greater insurance Landlord’s mortgage lender requires Landlord
to maintain. Such insurance shall provide protection against any peril generally
included within the classification “All Risk” or “Special Causes of Loss,”
together with insurance against sprinkler damage (if applicable), vandalism and
malicious mischief. Landlord shall also obtain rental loss insurance for a
period of up to two years. Landlord, subject to availability thereof, may
further insure, as Landlord or its lender deems appropriate, against flood,
earthquake, mold, terrorist acts, loss and/or failure of building equipment,
environmental and/or Hazardous Material risks, worker’s compensation insurance
and fidelity bonds for employees employed to perform services. Landlord shall
also obtain and keep in force during the Term a policy of combined single limit
bodily injury and property damage insurance in an amount satisfactory to
Landlord in its sole discretion insuring Landlord, but not Tenant, against any
liability arising out of the ownership, use, occupancy or maintenance of the
Project in an amount determined by Landlord in its sole discretion. The cost of
all such insurance (including the cost of flood, earthquake, terrorist acts,
environmental and/or Hazardous Material coverage) shall be an Operating Expense
which shall be reimbursed by Tenant as Additional Rent.

19.2 Tenant’s Insurance. Tenant, at its own cost, shall procure and continue in
effect, from the Possession Date, and continuing throughout the Early Possession
Period and Term and thereafter until Tenant has fully and finally surrendered
the Premises to Landlord, commercial general liability insurance with limits of
not less than $2,000,000 per occurrence for death, personal injury and property
damage, Hazardous Material insurance in an amount not less than $2,000,000 per
occurrence, insurance on all of its personal property in an amount not less than
the full replacement value thereof and business interruption insurance (other
than for loss of rents) in amounts adequate to provide indemnification for no
less than six months of continuing expenses. The deductible amounts of such
policy of insurance shall not exceed $25,000. All such policies shall be written
on an “occurrence” and not a “claims made” basis, and shall



--------------------------------------------------------------------------------

include specific coverage of contractual liability, and severability of
interests and cross liability endorsements.

19.3 Additional Insureds. The aforesaid insurance required of Tenant shall name
as additional insureds Landlord, Landlord’s partners, members or managers and
Landlord’s property manager, lender, agents and representatives for the Project.
Such insurance shall be with companies having a policyholder rating of not less
than A and financial category rating of Class IX in “Best’s Insurance Guide.”
Tenant shall cause any insurance companies issuing policies to Tenant to furnish
certificates evidencing such coverage to Landlord. No such policies shall be
cancelable or materially changed except after 30 days’ prior written notice to
Landlord from the insurer. All such policies shall be written as primary
policies and not contributing with coverage which Landlord may carry. Any of
Tenant’s policies may be in the nature of a “blanket policy” which specifically
provides that the amount of insurance shall not be prejudiced by other losses
covered by the policy. Tenant shall, at least 20 days prior to the expiration of
any such policies, furnish Landlord with renewals or binders. Tenant agrees that
if Tenant fails to procure and maintain such insurance, Landlord may (but shall
not be required to) procure such insurance on Tenant’s behalf and charge Tenant
the premiums for any such policies, together with a 20% handling charge, payable
upon demand.

19.4 Fixtures and Other Items. Except to the extent caused by the grossly
negligent or willful acts or omissions of Landlord (but subject to
Section 19.5), Tenant assumes the risk of damage to any fixtures, goods,
inventory, merchandise, equipment and personal property of any kind.

19.5 Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, whenever (a) any loss, cost, damage or expense resulting from fire,
explosion or any other casualty is incurred by either Landlord or Tenant or by
anyone claiming by, through or under Landlord or Tenant in connection with the
Project, and (b) such party is covered in whole or in part by property and/or
business interruption insurance (or would have been covered but for such party’s
failure to maintain the coverage required in this Section 19) with respect to
such loss, cost, damage or expense, then the party so insured (or so required)
hereby waives and releases (on its own behalf and on behalf of its insurer) any
claims that it may have against the other party on account of such loss, cost,
damage or expense. All insurance which is carried by either party to insure
against damage or loss to property or business income shall include provisions
denying to each respective insurer rights of subrogation and recovery against
the other party.

19.6 Increases in Insurance. At reasonable times, Landlord may require insurance
policy limits to be raised to conform with reasonable requirements of Landlord’s
lender or to raise coverage limits to commercially reasonable levels; provided,
however, that Landlord may, in any event, require insurance policy limits to be
increased in proportion to any increase in the Consumer Price Index (All Urban
Consumers – U.S. City Average – 1982-84=100) from the date of this Lease to the
date of the requested adjustments.

ARTICLE XX. Damage or Destruction.

20.1 Partial Insured Destruction. In the event of any partial damage to, or
partial destruction of, the Premises by fire or other perils covered by the
insurance required to be carried by Landlord pursuant to Section 19.1, not
exceeding 25% of the full insurable value of the Premises, and if the damage
thereto is such that Landlord estimates that the Premises may be repaired,
reconstructed or restored within a period of 270 days from the date of the
happening of such casualty, and further provided that any mortgagee of the
Project permits the proceeds of such insurance to be used for such work and the
amount of insurance proceeds is sufficient to pay for such work, then Landlord
shall commence and proceed diligently with the work of repair, reconstruction
and restoration and this Lease shall continue in full force and effect,
provided, however, if such repair, reconstruction and restoration takes longer
than 12 months from the date of such casualty, Tenant may, upon written notice
to Landlord delivered within 30 days of the end of such 12-month period,
terminate this Lease effective as of the date of such notice and Landlord shall
have no liability therefor.

20.2 Other Destruction. In the event of any damage to, or destruction of, the
Premises other than as provided in Section 20.1, then Landlord may, at its
option, elect to repair, reconstruct and restore the Premises, in which case
this Lease shall continue in full force and effect, provided, however, if such
repair, reconstruction and restoration takes longer than 12



--------------------------------------------------------------------------------

months from the date of such casualty, Tenant may, upon written notice to
Landlord delivered within 30 days of the end of such 12-month period, terminate
this Lease effective as of the date of such notice and Landlord shall have no
liability therefor. If Landlord elects not to repair, reconstruct and restore
the Premises, then this Lease shall terminate as of the date of destruction. In
the event that any uninsured damage to or destruction of the Building is caused
by the negligent or willful acts of Tenant or Tenant’s Agents, Tenant shall pay
(i) the cost of such repair, reconstruction and restoration, if Landlord so
elects to repair, reconstruct and restore or (ii) if Landlord does not elect to
repair, reconstruct and restore, the amount that Landlord would have incurred
had Landlord elected to repair, reconstruct or restore.

20.3 Substantial Damage to Project. In the event of any material damage to or
destruction of the Project, regardless of whether the Premises are affected,
Landlord may elect to terminate this Lease if Landlord elects to terminate the
leases of all other premises in the Project that are affected by such damage or
destruction.

20.4 Election Not to Repair. If Landlord elects not to repair, reconstruct or
restore the Premises or any other part of the Project, Landlord promptly shall
give written notice to Tenant of such election, but in no event shall such
notice be given later than 90 days after the date of damage or destruction.

20.5 Release. Upon any termination of this Lease under any of the provisions of
this Section 20, the parties each shall be released thereby without further
obligation to the other from the date of damage or destruction, except for any
liabilities or obligations (i) theretofore incurred or arising from matters
which have theretofore occurred (including any liability related to the damage
or destruction) or (ii) that are expressly provided herein to survive the
termination of this Lease.

20.6 Abatement of Rent. If the Premises are damaged or destroyed by other than
Tenant or Tenant’s Agent’s willful misconduct, then Rent shall be temporarily
abated proportionately to the degree that the Premises are rendered untenable as
a result of the damage or destruction, but only to the extent of rental loss
insurance received by Landlord. Tenant shall not be entitled to any compensation
or damages from Landlord occasioned by any such damage, repair, reconstruction
or restoration.

20.7 Tenant’s Property. If Landlord is obligated to or elects to repair or
restore as herein provided, Landlord shall be obligated to repair or restore
only those portions of the Premises which were originally provided at Landlord’s
expense and only to the extent insurance proceeds are available to pay the costs
to repair or restore. The repair and restoration of Tenant’s personal property
and all Alterations shall be the obligation of Tenant.

20.8 Damage at End of Term. Notwithstanding anything to the contrary contained
in this Section 20, Landlord shall have no obligation whatsoever to repair,
reconstruct or restore the Premises when the damage resulting from any casualty
covered under this Section 20 occurs during the last 24 months of the Term if
such damage exceeds 10% of the replacement cost of the Premises. In the event
Landlord elects not to repair, reconstruct or restore the Premises when the
damage resulting from any casualty covered under this Section 20 occurs during
the last 24 months of the Term, Tenant may, by written notice delivered to
Landlord within 30 days after receipt by Tenant of Landlord’s notice of its
election not to repair, reconstruct or restore the Premises, elect to terminate
this Lease.

ARTICLE XXI. Eminent Domain.

21.1 Taking. In the event the whole of the Premises, or such critical and
essential parts thereof as shall deprive Tenant of the usefulness of the
Premises, be taken for any public or quasi-public purpose by any lawful power or
authority by exercise of the right of appropriation, condemnation or eminent
domain, or sold to prevent such taking, Tenant or Landlord may terminate this
Lease effective as of the date possession is required to be surrendered to such
authority.

21.2 Restoration. Upon any taking, if this Lease is not terminated pursuant to
Section 21.1, then Landlord promptly shall proceed to restore the Premises to
substantially their same condition, to the extent reasonably possible, prior to
such partial taking, but Landlord shall have no obligation to incur costs over
the amount of any condemnation award received by



--------------------------------------------------------------------------------

Landlord and allocable to the Premises. Basic Rent shall be abated
proportionately based on the percentage of the rental value of the Premises
after such taking as compared to the rental value of the Premises prior to such
taking.

21.3 Award. Tenant shall be entitled to any award which is specifically awarded
as compensation for the taking of Tenant’s personal property installed at
Tenant’s expense and for costs of Tenant moving to a new location. All other
compensation awarded for such taking shall belong to Landlord.

ARTICLE XXII. Defaults and Remedies.

22.1 Late Charge. Late payment by Tenant to Landlord of Rent or other sums due
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which is extremely difficult to ascertain. Such costs include, but are
not limited to, processing and accounting charges, attorneys’ charges, late
payment charges on a mortgage, and so forth. In the event that Tenant shall fail
to pay Rent or any other sums owing under this Lease when due and such failure
continues for five (5) days after written notice from Landlord to Tenant, or if
for a second or subsequent time in any calendar year Tenant fails to pay any
Rent or any other sums owing under this Lease when due, Tenant shall pay to
Landlord a service charge in an amount equal to 5% of such amount not paid when
due which Landlord and Tenant agree is not a penalty but is a reasonable
estimate of the expenses Landlord may incur as a result of such late payment. In
the event of any late payment of Rent or other sums due under this Lease, in
addition to the foregoing service charge, the amount unpaid shall bear interest
at the higher of (i) Bank of America’s “reference rate” plus 6% per annum, or
(ii) 12% per annum, but in no event shall such interest exceed the maximum rate
allowed by law. Such interest shall be calculated from the date such amount was
due and payable until the same shall have been fully paid. Further, if Landlord
incurs any reasonable attorneys’ fees in excess of $250 with respect to all
Defaults in any calendar year, then Tenant shall pay as an additional late
charge the sum of all such reasonable attorneys’ fees in excess of $250. Except
as otherwise expressly provided for in this Section 22.1, the foregoing late
payment charges and interest shall accrue without the need for Landlord to give
Tenant any reminder notice or Default notice as to the unpaid amount owing.
Payment of the foregoing amounts shall not excuse or cure Tenant’s Default.

22.2 No Waiver. No payment by Tenant or receipt by Landlord of a lesser amount
than that due shall be deemed to be other than on account of the amount due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance or pursue any other remedy provided. If at any time a dispute shall
arise as to any amount or sum of money to be paid by Tenant to Landlord, Tenant
shall have the right to make payment “under protest” and such payment shall not
be regarded as a voluntary payment, and Tenant shall have the right to institute
suit for recovery of the payment paid under protest.

22.3 Performance by Landlord. If Tenant fails to perform any act on its part to
be performed under this Lease, Landlord may, without waiving or releasing Tenant
from any obligations of Tenant or waiving any Default hereunder, perform such
act on behalf of Tenant after providing Tenant notice of Landlord’s intent to
perform such act and a reasonable opportunity under the circumstances for Tenant
to perform (or such other period of time as may be expressly set forth elsewhere
in this Lease); provided, however, no such notice shall be necessary in the
event of an emergency.

22.4 Events of Default. The occurrence of any one or more of the following
events shall constitute a “Default” hereunder by Tenant:

(a) The failure by Tenant to make any payment of Rent when due, and such failure
shall not have been cured within five (5) days after written notice thereof from
Landlord (such notice shall be in lieu of, and not in addition to, any notice
required under Section 1161 of the California Code of Civil Procedure);

(b) Failure by Tenant to keep and perform any term, covenant, condition or
obligation under the second sentence of Section 17.1, Sections 19, 23, 27 or 33
as and when such performance is due;



--------------------------------------------------------------------------------

(c) The failure by Tenant to observe or perform any obligation under this Lease
other than described in Sections 22.4.1 and 22.4.2, to be performed by Tenant
where such failure shall continue for a period of 30 days after written notice
thereof from Landlord to Tenant. Such notice shall be in lieu of, and not in
addition to, any notice required under Section 1161 of the California Code of
Civil Procedure; provided that, if the nature of Tenant’s failure is such that
it reasonably requires more than 30 days to cure, then such failure shall not be
a Default if Tenant shall commence such cure within such 30-day period and
thereafter diligently prosecute the same to completion within 90 days of such
written notice;

(d) Tenant files a voluntary petition under any chapter of the Bankruptcy Code;

(e) Tenant makes a voluntary assignment for the benefit of creditors;

(f) A receiver, trustee or custodian is appointed to, or does, take title,
possession or control of all, or substantially all, of Tenant’s assets, or any
involuntary petition if filed against Tenant under any chapter of the Bankruptcy
Code, and such petition or receiver, trustee or custodian is not dismissed
within 30 days; or

(g) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within 30 days of the action.

Notices given under this section shall specify the alleged default. No such
notice shall be deemed a forfeiture or a termination of this Lease unless
Landlord elects otherwise in such notice.

22.5 Remedies. In the event of a Default and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
other right or remedy which Landlord may have at law or in equity, Landlord
shall be entitled to terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event,
Landlord shall have the immediate right to re-enter and remove all persons and
property, and such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant, all without service of
notice or resort to legal process and without being deemed guilty of trespass or
becoming liable for any loss or damage which may be occasioned thereby. In the
event that Landlord shall elect to so terminate this Lease, then Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s Default, including:

(a) The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of rental loss that Tenant proves could have been reasonably avoided;
plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss which Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, the cost of restoring the Premises to
the condition required under the terms of this Lease, leasing commissions and
marketing expenses, tenant improvement costs, building modifications, operating
expenses, and obligations incurred or anticipated to be incurred by Landlord in
re-leasing of the Premises; plus

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

As used in Sections 22.5.1 and 22.5.2, “worth at the time of award” shall be
computed by allowing interest at the rate specified in Section 22.1. As used in
Section 22.5.3, the “worth at the time of award” shall be computed by
determining the present value of such amount using the



--------------------------------------------------------------------------------

discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percentage point.

In addition to any of the foregoing, Landlord shall also have the remedy
described in Section 1951.4 of the California Civil Code (lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Tenant hereby expressly agrees that the sublet or
assignment terms and conditions of this Lease are reasonable.

22.6 Non-Exclusive. All rights, options and remedies of Landlord contained in
this Lease shall be construed and held to be non-exclusive and cumulative.
Landlord shall have the right to pursue any or all of such remedies or any other
remedy or relief which may be provided by law, whether or not stated in this
Lease. No waiver of any Default hereunder shall be implied from the acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such Default if such Default persists
or is repeated, and no express waiver shall affect Defaults other than as
specified in such waiver.

22.7 No Relief. Termination of this Lease or Tenant’s right to possession by
Landlord shall not relieve Tenant from any liability to Landlord (a) which has
theretofore accrued or shall arise based upon events which occurred prior to the
later of (i) the date of Lease termination, or (ii) the date possession of
Premises is surrendered to Landlord or (b) with respect to obligations that
expressly survive termination.

ARTICLE XXIII. Assignment or Subletting.

23.1 Assignment or Subletting. Except as hereinafter provided, Tenant shall not,
either voluntarily or by operation of law, assign, sell, hypothecate or
otherwise transfer this Lease, or sublease the Premises or any part hereof, or
permit or suffer the Premises or any part thereof to be used or occupied as work
space, storage space, mailing privileges, concession or otherwise by anyone
other than Tenant or Tenant’s employees (each of the foregoing collectively
referred to as a “Transfer”), without the prior written consent of Landlord in
each instance, which consent shall not be unreasonably withheld or delayed. A
transfer of more than 50% of the equity ownership of Tenant (an “Equity
Transfer”) during any two-year period to a party (or to an affiliated group of
parties) (an “Equity Transferee”) shall be subject to the provisions of
Sections 23.2, 23.3, 23.7 and 23.8 as if the Equity Transfer were a Transfer;
provided, however, this provision shall not be applicable if such Equity
Transfer occurred on a nationally recognized public stock exchange.

23.2 Notice. In the event Tenant desires to Transfer this Lease or the Premises,
or part thereof, then at least 20 days, but not more than 90 days, prior to the
date when Tenant desires the Transfer to be effective (the “Transfer Date”),
Tenant shall give Landlord written notice (the “Transfer Notice”) which shall
set forth the name, address and business of the proposed transferee, information
(including references) concerning the character of the proposed transferee, the
Transfer Date, any ownership or commercial relationship between Tenant and the
proposed transferee, the consideration and all other material terms and
conditions of the proposed assignment or sublease, and a copy of the sublease or
assignment documents, all in such detail as Landlord shall reasonably require.
Additionally, Tenant shall furnish to Landlord a copy of the financial
statements for the most recently past fiscal year (which have been audited, if
available) of Tenant, the proposed transferee and any proposed guarantor
associated therewith. All unaudited financial statements shall be certified by
the chief financial officer of each such entity as being true and correct.
Whether or not Landlord consents to any proposed Transfer, Tenant shall pay
Landlord’s reasonable review and processing fees, as well as any reasonable
attorneys’ fees incurred by Landlord, within thirty (30) days after written
request by Landlord.

23.3 Approval.

(a) Without limiting the circumstances in which it may be reasonable for
Landlord to withhold its consent to a Transfer, Landlord and Tenant acknowledge
that it shall be reasonable for Landlord to withhold its consent in the
following instances: (i) in Landlord’s sole but good-faith judgment, the use of
the Premises by the proposed transferee would (a) entail any Alterations that
are not acceptable to Landlord, (b) violate any applicable law or (c) not be
compatible with the businesses of the then-existing tenants of the Project;
(ii) the financial condition of the proposed transferee does not meet the credit
standards applied by Landlord for



--------------------------------------------------------------------------------

other tenants with comparable terms or is inadequate to support all of the
financial and other obligations of Tenant under this Lease; (iii) the Premises,
or the relevant part thereof, will be used in a manner that will violate any
covenant or negative covenant as to use contained in any other lease or
agreement to which Landlord is bound; (iv) Landlord has experienced previous
defaults by or is (or has been) in litigation with the proposed transferee;
(v) Landlord has not received assurances acceptable to Landlord in its sole
discretion that all past due amounts owing from Tenant to Landlord, if any, will
be paid and all defaults on the part of Tenant, if any, will be cured prior to
the effective date of the proposed Transfer; or (vi) in the case of a subletting
of less than the entire Premises, if the subletting would result in the division
of the Premises into more than two subpremises or would require access to be
provided through space leased or held for lease to another tenant or
improvements to be made outside of the Premises. Furthermore, in the case of a
proposed Equity Transfer, Landlord may condition its consent thereto upon the
Equity Transferee executing and delivering to Landlord a guaranty of this Lease,
in form and substance reasonably acceptable to Landlord. Landlord may also
withhold consent pursuant to the terms of Sections 36.3 and/or 38.1.

(b) In the event Landlord’s withholding of consent to a proposed Transfer is
found to be unreasonable by any court of competent jurisdiction, Tenant’s sole
remedy shall be to have the proposed Transfer declared valid as if Landlord’s
consent had been given, and Tenant waives all other remedies, including, without
limitation, any right to terminate this Lease or obtain damages from Landlord
pursuant to California Civil Code Section 1995.310.

23.4 Excess Rent. In the event of a Transfer, Tenant shall be allowed to retain
all sums and other consideration of any kind (e.g., stock warrants or any
equitable ownership interest of any kind, including, without limitation, stock
options, convertible debentures and the like) received by Tenant as a result of
such Transfer (whether such sums are designated as rent of the Premises, payment
for use of Tenant’s personal property or for any other reason) in excess of the
Rent to be paid by Tenant to Landlord for such portion of the Premises subject
to the Transfer.

23.5 Landlord’s Option. In the event that, following any proposed Transfer,
Tenant and its Permitted Affiliates (as defined in Section 23.6) do not or will
not occupy at least twenty-five percent (25%) of the rentable square footage of
the Premises, Landlord shall have the option, by giving written notice
(“Recapture Notice”) to Tenant within 20 days after receipt of any Transfer
Notice, to recapture the Premises. Such recapture shall cancel and terminate
this Lease as of the date stated in the Transfer Notice as the effective date of
the proposed Transfer. However, if Landlord delivers to Tenant a Recapture
Notice, Tenant may, within ten days after Tenant’s receipt of the Recapture
Notice, deliver written notice to Landlord indicating that Tenant is rescinding
its request for consent to the proposed Transfer, in which case such Transfer
shall not be consummated and this Lease shall remain in full force and effect.
Tenant’s failure to so notify Landlord in writing within such ten-day period
shall be deemed to constitute Tenant’s election to allow the Recapture Notice to
be effective. If Landlord declines, or fails to timely elect to recapture the
Premises under this Section 23.5, then, provided Landlord has consented to the
proposed Transfer with respect to any Transfer which such consent is required,
Tenant shall be entitled to proceed with such Transfer to the proposed
transferee, subject to the provisions of this Section 23.

23.6 Permitted Affiliates. Notwithstanding anything contained in this Lease to
the contrary, any Transfer to a Permitted Affiliate (as defined below) of Tenant
shall not be subject to (i) any requirement of obtaining Landlord’s consent
thereto under this Section 23, and (ii) Landlord’s right to recapture the
Premises under Section 23.5, provided that (a) any such Permitted Affiliate was
not formed as a subterfuge to avoid the obligations of this Section 23;
(b) Tenant gives Landlord at least ten days’ prior written notice of any such
Transfer to a Permitted Affiliate; (c) such Permitted Affiliate shall have, as
of the effective date of any such Transfer, a tangible net worth (i.e.,
excluding goodwill, patents, trademarks, organization costs and other intangible
assets), computed in accordance with generally accepted accounting principles
consistently applied (“GAAP”), that is sufficient to meet the obligations of
Tenant under this Lease and is equal to or greater than the tangible net worth
of Tenant and all guarantors (if any) as of the date of this Lease; (d) any such
Transfer shall be subject and subordinate to all of the terms and provisions of
this Lease, and such Permitted Affiliate shall assume, in a written document
reasonably satisfactory to Landlord and delivered to Landlord upon or prior to
the effective date of such Transfer, all the obligations of Tenant under this
Lease (or, in connection with a Transfer of less than the entire Premises, all
the obligations of Tenant



--------------------------------------------------------------------------------

under this Lease with respect to the portion of the Premises which is the
subject of such Transfer), other than the amount of Basic Rent payable by Tenant
with respect to a subletting; (e) Tenant and any guarantor shall remain fully
liable for all obligations to be performed by Tenant under this Lease; (f) none
of the circumstances described in clauses (ii), (iv), (v), (vii) or (viii) of
Section 23.3.1 exist and (g) no circumstance exists under Section 36.3 or 38.1
that would permit Landlord to withhold its consent to a Transfer. As used in
this Section 23, “Permitted Affiliate” shall mean any person, corporation or
other entity which is controlled by, controls, or in common control with Tenant.
“Control,” as used in this Section 23, shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

23.7 Transfer Void. Any Transfer that is not in compliance with the provisions
of this Section 23 shall be void, and shall, at the option of Landlord, be a
Default under this Lease.

23.8 Further Assignment. The consent by Landlord to a Transfer shall not relieve
Tenant or any transferee from obtaining the consent of Landlord to any further
Transfer nor from the other provisions of this Section 23. Landlord may consent
to any subsequent Transfer, or any amendment to or modification of this Lease
with a transferee, without notifying Tenant, any successor of Tenant or any
guarantor, and without obtaining its or their consent thereto, and such action
shall not relieve Tenant, any successor of Tenant or any guarantor of any
liability under this Lease.

23.9 Security. If Tenant shall sublet the Premises, or any part thereof, Tenant
hereby immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord,
as assignee and as attorney-in-fact for Tenant, or a receiver for Tenant
appointed on Landlord’s application, may collect such rent and apply it toward
Tenant’s obligations under this Lease; except that, until the occurrence of a
Default, Tenant shall have the right to collect such rent from the sublessee
subject to the obligations of Section 23.4.

23.10 No Waiver. Notwithstanding any subletting or assignment, Tenant shall
remain fully and primarily liable for the payment of all Rent and other sums
due, or to become due, hereunder, and for the full performance of all other
terms, conditions and covenants to be kept and performed by Tenant hereunder.
The acceptance of Rent or any other sum due hereunder, or the acceptance of
performance of any other term, covenant or condition hereof, from any other
person or entity shall not be deemed to be a waiver of any of the provisions of
this Lease or a consent to any subletting or assignment of the Premises.

23.11 Hazardous Material Test. Upon the commencement and termination of any
assignment or sublease, the assignee or subtenant and Tenant shall provide to
Landlord the report and certification required pursuant to Section 36.5 and
shall otherwise comply with the provisions of Section 36.5 for the premises
assigned or sublet.

23.12 Assumption. Any proposed assignee shall execute and deliver to Landlord an
assumption of this Lease in form and content acceptable to Landlord. Tenant
shall not be released thereby, and shall, at Landlord’s request, execute a
guaranty of all of its obligations under this Lease in form and substance
reasonably acceptable to Landlord. Any sublessee shall execute, acknowledge and
deliver to Landlord an agreement, in form and content acceptable to Landlord,
pursuant to which the sublessee agrees to be bound by all of the covenants and
agreements of this Lease and to attorn to Landlord upon the termination of this
Lease, if requested to do so by Landlord.

ARTICLE XXIV. Attorneys’ Fees.

24.1 Attorneys’ Fees. If either party hereto becomes a party to any litigation
with any person or entity which is not a party to this Lease concerning this
Lease (including any bankruptcy proceeding), the Premises, or the Project, by
reason of any act or omission of the other party to this Lease or its authorized
representatives, and not by any act or omission of the party that becomes a
party to that litigation or any act or omission of its authorized
representatives, the party that causes the other party to become involved in the
litigation shall be liable to that party for reasonable attorneys’ fees and
court costs incurred by it in the litigation.



--------------------------------------------------------------------------------

24.2 Action; No Jury Trial. If either party hereto commences an action against
the other party arising out of or in connection with this Lease, including any
proceeding in bankruptcy or any arbitration proceeding, the parties hereto agree
to and hereby do waive any right to a trial by jury to the extent permitted by
law, and in the event of any such commencement of an action, the most prevailing
party shall be entitled to have and recover from the losing party reasonable
attorneys’ fees and costs of suit or arbitration.

ARTICLE XXV. Bankruptcy. In the event a debtor, trustee or debtor-in-possession
under the Bankruptcy Code, or other person with similar rights, duties and
powers under any other law, proposes to cure any Default of Tenant under this
Lease or to assume or assign this Lease and is obliged to provide adequate
assurance to Landlord that (i) a Default will be cured, (ii) Landlord will be
compensated for its damages arising from any Default of this Lease, or
(iii) future performance under this Lease will occur, then adequate assurance
shall include any or all of the following, as determined by Landlord:

25.1 Those acts specified in the Bankruptcy Code or other laws as included
within the meaning of adequate assurance, even if this Lease does not concern a
facility described in such laws;

25.2 A prompt cash payment to compensate Landlord for any monetary breaches or
damages arising from a breach of this Lease;

25.3 A cash deposit in an amount reasonable under the circumstances for similar
properties in the UTC, Torrey Pines and Sorrento Mesa/Valley areas of San Diego
used for similar purposes by tenants with a similar credit rating;

25.4 The creditworthiness and desirability, as a tenant, of the person assuming
this Lease or receiving an assignment of this Lease, at least equal to
Landlord’s customary and usual creditworthiness requirements and desirability
standards in effect at the time of the assumption or assignment; and

25.5 The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

ARTICLE XXVI. Landlord.

26.1 Landlord. The term “Landlord” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only Landlord or the successor-in-interest of Landlord under this Lease
at the time in question. In the event of any transfer, assignment or the
conveyance of Landlord’s title or leasehold, Landlord herein named (and in case
of any subsequent transfers or conveyances, the then grantor) shall be
automatically freed and relieved from and after the date of such transfer,
assignment or conveyance of all liability for the performance of any covenants
or obligations contained in this Lease thereafter to be performed by Landlord
and, without further agreement, the transferee of such title or leasehold shall
be deemed to have assumed and agreed to observe and perform any and all
obligations of Landlord hereunder during its ownership or ground lease of the
Premises. Landlord may transfer its interest in the Premises or this Lease
without the consent of Tenant, and such transfer, or a subsequent transfer shall
not be deemed a violation on the part of Landlord or the then grantor of any of
the terms or conditions of this Lease.

26.2 Right to Cure. Landlord shall not be in default hereunder unless Landlord
fails to perform an obligation required of Landlord within 30 days after written
notice by Tenant specifically identifying the obligation Landlord has failed to
perform; provided, however, that if the nature of Landlord’s obligation is such
that more than 30 days are required for performance, then Landlord shall not be
in default if Landlord commences performance within such 30-day period and
thereafter diligently prosecutes the same to completion. Should Landlord be in
default under this Lease, Tenant may, except as otherwise provided in this
Lease, exercise all rights and remedies available at law or in equity; provided,
however, Tenant may not terminate this Lease or obtain consequential damages
from Landlord.

26.3 Lender’s Right to Cure. In the event of any default on the part of
Landlord, Tenant shall give notice, by registered or certified mail, at any
address provided to Tenant, to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Building,



--------------------------------------------------------------------------------

Premises or Project whose address shall have been furnished to Tenant and Tenant
shall offer such beneficiary or mortgagee a reasonable opportunity to cure the
default, not to exceed Landlord’s cure period plus 30 days, prior to exercising
any remedies against Landlord.

ARTICLE XXVII. Estoppel Certificate. From time to time as reasonably requested
by Landlord, Tenant shall, within ten business days of written notice from
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
substantially in the form attached to this Lease as Exhibit D with the blanks
filled in, or on any other form requested by Landlord or a proposed lender or
purchaser, (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the Rent and other charges are paid in advance, if any, (ii) acknowledging
that there are not, to Tenant’s knowledge, any uncured Defaults on the part of
Landlord hereunder or specifying such Defaults if any are claimed, and
(iii) setting forth such further information with respect to this Lease or the
Premises as may be requested thereon. Any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Project.

ARTICLE XXVIII. Joint and Several Obligations. If more than one person or entity
executes this Lease as Tenant:

28.1 Each of them is jointly and severally liable for the keeping, observing and
performing all of the terms, covenants, conditions, provisions and agreements of
this Lease to be kept, observed and performed by Tenant; and

28.2 The term “Tenant” shall mean and include each of them jointly and
severally. The act of, notice from, notice to, refund to or the signature of any
one or more of them, with respect to this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
shall be binding upon each and all of the persons executing this Lease as Tenant
with the same force and effect as if each and all of them had so acted, so given
or received such notice or refund or so signed.

ARTICLE XXIX. Limitation of Landlord’s Liability.

29.1 Limitation. If Landlord and/or Tenant is a limited partnership, the limited
partners of such partnership shall not be personally liable and no limited
partner of such party shall be sued individually or named individually as a
party in any suit or action or service of process be made against any limited
partner of such party. If Landlord and/or Tenant is a corporation or limited
liability company, the shareholders, members, directors, officers, managers,
employees and/or agents of such entity shall not be personally liable and no
shareholder, member, director, officer, manager, employee or agent of such party
shall be sued or named as a party in any suit or action or service of process be
made against any shareholder, member, director, officer, officer, manager,
employee or agent of such party. No limited partner, shareholder, member,
director, employee or agent of Landlord or Tenant shall be required to answer or
otherwise plead to any service of process and no judgment will be taken or writ
of execution levied against any limited partner, shareholder, member, director,
officer, manager, employee or agent of Landlord or Tenant.

29.2 Limited Recourse. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable Law to the contrary, the liability of Landlord hereunder (including
any successor Landlord) and any recourse by Tenant against Landlord shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Project and the proceeds therefrom.

29.3 Applicability. Each of the covenants and agreements of this Section 29
shall be applicable to any covenant or agreement either expressly contained in
this Lease or imposed by statute or by common law.

ARTICLE XXX. Landlord’s Rights.

30.1 Premises Control by Landlord. Landlord reserves full control over the
Building, the Premises and the Project to the extent not inconsistent with the
terms of this Lease and Tenant’s quiet enjoyment and use of the Premises. This
reservation includes but is not



--------------------------------------------------------------------------------

limited to right of Landlord to grant easements and licenses to others and the
right to maintain or establish ownership of any portion of the Project or the
Building separate from fee title to the Land, provided any grant of an easement
by Landlord does not interfere with Tenant’s quiet enjoyment and use of the
Premises, except to the extent the grant of any such easement is approved by
Tenant, required by law, or permitted pursuant to the terms of this Lease.
Landlord also reserves the right, in Landlord’s reasonable discretion but at its
cost, to make improvements from time to time to the Building (e.g., installation
of undersink acid neutralization systems) but Landlord shall be under no
obligation to make any such improvements.

30.2 Right to Inspect. Landlord may from time to time at reasonable times and
upon reasonable prior notice of at least 24 hours to Tenant (except no notice
will be required in an emergency) enter upon the Premises and the Project to
inspect the same and to confirm Tenant’s compliance with the terms of this
Lease. During the last 9 months of the Term, Landlord may from time to time at
reasonable times and upon reasonable notice to Tenant enter upon the Premises
and the Project for the purposes of showing the same to potential new lessees.
In the event that Landlord proposes to sell or finance the Project or any
portion thereof, Landlord may also from time to time at reasonable times and
upon reasonable notice to Tenant enter upon the Premises and the Project for the
purposes of showing the same to prospective purchasers or lenders.

ARTICLE XXXI. Quiet Enjoyment. So long as there is no uncured Default, Landlord
covenants that Landlord or anyone acting through or under Landlord will not
disturb Tenant’s occupancy of the Premises, except as permitted by the
provisions of this Lease.

ARTICLE XXXII. Quitclaim Deed. Tenant shall execute and deliver to Landlord on
the expiration or termination of this Lease, immediately upon Landlord’s
request, a quitclaim deed to the Premises or other document in recordable form
suitable to evidence of record termination of this Lease.

ARTICLE XXXIII. Subordination and Attornment.

33.1 Subordination. This Lease shall be subject and subordinate to the lien of
any mortgage or deed of trust encumbering Landlord’s interest in the Premises or
the Project or any lease in which Landlord is the tenant, now or hereafter in
force against the Premises, and to all advances made or hereafter to be made
upon the security thereof without the necessity of the execution and delivery of
any further instruments on the part of Tenant to effectuate such subordination;
provided Tenant must receive from the holder of such lien a non-disturbance
agreement in the form attached hereto as Exhibit E or otherwise in form and
substance reasonably acceptable to Tenant in consideration of, and as a
condition precedent to, Tenant agreeing to subordinate this Lease to such lien
in accordance with this Section 33.1.

33.2 Additional Instruments. Tenant shall execute and deliver within ten days of
demand a subordination agreement in the form attached as Exhibit E or such other
instrument or instruments evidencing such subordination of this Lease to the
lien of any such mortgages, deeds of trust or leases as may reasonably be
required by Landlord; provided such instrument provides for the non-disturbance
protection provided for in Section 33.1. However, if any such mortgagee,
beneficiary or landlord under a lease wherein Landlord is tenant so elects, this
Lease shall be deemed prior in lien to any such lease, mortgage or deed of trust
upon or including the Premises, regardless of date, and Tenant shall execute and
deliver within ten days of demand a statement in writing to such effect at
Landlord’s request.

33.3 Attornment. In the event any proceedings are brought for foreclosure, or in
the event of the exercise of the power of sale under any mortgage or deed of
trust covering the Premises, Tenant shall, at the election of purchaser at such
foreclosure or sale, attorn to such purchaser and recognize such purchaser as
Landlord under this Lease. Tenant shall execute and deliver within ten days of
demand such instrument or instruments evidencing such agreement to attorn as may
reasonably be required by Landlord.

33.4 Amendment. If Landlord obtains a loan commitment from a lender for the
financing or refinancing of the Premises and/or the Project, and such loan
commitment requires some amendment(s) to this Lease, then Tenant shall cooperate
with Landlord in executing such



--------------------------------------------------------------------------------

amendment(s), so long as the amendment(s) do not materially adversely affect any
of the material rights or obligations of Tenant under this Lease.

ARTICLE XXXIV. Surrender.

34.1 No Release. No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder unless accepted by
Landlord.

34.2 Assignment. The voluntary or other surrender of this Lease by Tenant shall
not work a merger, unless Landlord consents, and shall, at the option of
Landlord, operate as an assignment to it of any or all subleases or
subtenancies.

34.3 No Merger. The voluntary or other surrender of any ground or underlying
lease that now exists or may hereafter be executed affecting the Building or
Premises, or a mutual cancellation thereof or of Landlord’s interest therein,
shall not work a merger and shall, at the option of the successor of Landlord’s
interest in the Land, Building or Premises, operate as an assignment of this
Lease.

ARTICLE XXXV. Waiver and Modification. No provision of this Lease may be
modified, amended or added to except by an agreement in writing executed by
Landlord and Tenant. The waiver by Landlord or Tenant of any breach of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.

ARTICLE XXXVI. Hazardous Material.

36.1 Prohibition/Compliance.

(a) Tenant, at its sole cost, shall comply with all federal, state and local
laws, statutes, ordinances, codes, regulations and orders relating to the
receiving, handling, use, storage, accumulation, transportation, generation,
spillage, migration, discharge, release and disposal of any Hazardous Material
(“Hazardous Materials Laws”). Tenant shall not cause or permit any Hazardous
Material to be brought upon, kept or used in or about the Premises or the
Project in a manner or for a purpose (i) prohibited by Hazardous Materials Laws,
or (ii) inconsistent with good biotechnology industry practices. Further, Tenant
shall not cause or permit transuranic waste or spent nuclear fuel to be brought
upon, or kept or used in or about the Premises or the Project. The disposal of
Hazardous Material shall be in approved containers and removed from the Premises
by duly licensed carriers. No Hazardous Material may be discharged to the
plumbing or sanitary waste system of the Building, which includes, without
limitation, radioactive materials and substances with a pH level greater than
12.5 or less than 5. Tenant shall immediately provide Landlord with telephonic
notice, which shall promptly be confirmed by written notice, of any and all
spillage, discharge, release or disposal of Hazardous Material onto or within
the Premises or the Project which are required by Hazardous Materials Laws to be
reported to any federal, state or local agency, and any injuries or damages
resulting directly or indirectly therefrom. A failure of Tenant to give to
Landlord the notices required in this Section 36.1 shall constitute a Default
under this Lease. Further, Tenant shall deliver to Landlord each and every
notice or order received from any federal, state or local agency concerning
Hazardous Material and the possession, use and/or disposal thereof promptly upon
receipt of each such notice or order.

(b) Tenant shall be responsible for, and shall indemnify, protect, defend and
hold harmless Landlord and Landlord’s Agents from, any and all claims, costs,
penalties, fines, losses (including, without limitation, (i) temporary or
permanent diminution in value of the Premises or the Project, (ii) damages for
the temporary or permanent loss or restriction on use of rentable or usable
space or of any amenity of the Premises or the Project, and (iii) sums paid in
settlement of claims), consultant fees and expert fees, liabilities, attorneys’
fees, damages, injuries, causes of action, judgments and expenses, which arise
during or after the Early Possession Period or the Term to the extent resulting
from receiving, handling, using, storing, accumulating, transporting,
generating, spilling, discharging or the release or disposal of Hazardous
Material in, upon or about, or the migration of Hazardous Material to, the
Premises or the Project during the Early Possession Period or the Term (and
without regard to whether such Hazardous Material were brought onto the Premises
or the Project by Tenant, Tenant’s Agents or an uninvited third party not under
the control of Tenant); provided that Tenant shall not be



--------------------------------------------------------------------------------

responsible for Hazardous Materials that migrate onto the Premises from outside
of the Premises if neither Tenant nor Tenant’s Agents caused the release of such
Hazardous Materials.

(c) The indemnifications of Landlord and indemnities by Tenant pursuant to
Section 36.1 include, to the extent Tenant is responsible for such costs and
expenses under the provisions of Section 36.1, but without limiting the
generalities thereof, all costs incurred in connection with any investigation of
site conditions or any cleanup, remedial, removal or restoration work
(collectively, “Remediation”) required because of any Hazardous Material present
in the soil, subsoil, ground water, or elsewhere at, on or under the Premises or
the Project to cause such Remediation to comply with all Hazardous Materials
Laws in effect from time to time (including any reduction in permissible levels
after the end of the Term) and to reduce the level of Hazardous Material to
“background levels.” Without limiting the foregoing, if the presence of any
Hazardous Material at, on or under the Premises or the Project caused or
permitted by Tenant results in the Premises or the Project becoming in violation
of Hazardous Materials Laws, Tenant promptly shall take all actions at its
expense as are necessary to return the Premises or the Project to a condition
complying with all applicable laws and to a level equal to or less than the
prior “background level”; provided that Landlord’s approval of such action shall
first be obtained. If from time to time (including after the termination of this
Lease) Hazardous Materials Laws are made more strict, Tenant shall nevertheless
be required to further comply therewith and to compensate Landlord therefor.

(d) Landlord acknowledges that it is not the intent of this Section 36 to
prohibit Tenant from operating its business as described in Section 2.6 or to
unreasonably interfere with the operation of Tenant’s business. Tenant may
operate its business according to the custom of the industry so long as the use,
presence and disposal of Hazardous Material is strictly and properly monitored
according to all applicable Hazardous Materials Laws. As a material inducement
to Landlord to allow Tenant to lawfully use Hazardous Material in connection
with its business, Tenant agrees to deliver to Landlord prior to the Possession
Date a list identifying each type of Hazardous Material (and quantity thereof)
to be present in or upon the Premises and the Project and setting forth any and
all governmental approvals or permits required in connection with the presence
of such Hazardous Material on the Premises and the Project (“Hazardous Material
List”) and a copy of the Hazardous Material business plan prepared pursuant to
Section 25500, Et Seq. of the Health and Safety Code (“Tenant’s Hazardous
Material Business Plan”). Tenant shall deliver to Landlord an updated Hazardous
Material List at such times as Tenant is required by Hazardous Materials Laws to
prepare any such list or at such other times as Tenant (i) may prepare such
list, (ii) commences to use Hazardous Materials not disclosed on the Hazardous
Materials List or (iii) increases the quantity of Hazardous Materials from that
disclosed on the Hazardous Material List. Tenant shall, within ten days
following written request therefor, certify to Landlord that the Hazardous
Material List continues to be an accurate representation of all of the Hazardous
Material used by Tenant at the Premises or, if not (and without waiving any
rights Landlord may have for Tenant’s failure to update the Hazardous Material
List as required above), Tenant shall deliver to Landlord within such time
period an updated Hazardous Material List. Tenant shall deliver to Landlord true
and correct copies of the following documents (hereinafter referred to as the
“Documents”), relating to the handling, storage, disposal and emission of
Hazardous Material prior to the Possession Date or, if unavailable at that time,
concurrent with the receipt from or submission to a governmental agency:
(i) permits; (ii) approvals; (iii) Tenant’s Hazardous Material Business Plan;
(iv) notice of violations of any Hazardous Materials Laws ; (v) plans relating
to the installation of any storage tanks to be installed in or under the
Premises (provided, such installation of tanks only shall be permitted after
Landlord has given Tenant its written consent to do so, which consent may be
withheld in Landlord’s sole discretion); and (vi) all closure plans or any other
documents required by any and all federal, state and local governmental agencies
and authorities for any storage tanks installed in, on or under the Premises.

(e) Tenant acknowledges that Landlord may assign to future tenants and/or owners
of any portion of the Project the rights of Landlord to enforce all obligations
of Tenant under this Section 36 with respect to the existence of Hazardous
Material in, on, under, upon or about the Premises or the Project, including,
but not limited to, the indemnification provisions contained herein. Tenant
consents to such assignments of Landlord’s rights and further acknowledges and
agrees that Landlord may also continue to enforce such rights.

(f) Tenant, at its sole cost and expense, shall have the right to have a Phase I
Environmental Study conducted on the Premises.



--------------------------------------------------------------------------------

36.2 Termination of Lease.

(a) Notwithstanding the provisions of this Section 36, Landlord shall have the
right to terminate this Lease in this event that (i) Tenant uses the Premises or
the Project for the generation, storage, use, treatment or disposal of Hazardous
Material in a manner or for a purpose prohibited by Hazardous Materials Laws
(unless such use was accidental and Tenant is diligently pursuing compliance
with such Hazardous Materials Laws ), (ii) Tenant has been required by any
governmental authority to take remedial action in connection with Hazardous
Material contaminating the Premises or the Project if the contamination resulted
from Tenant’s action or use of the Premises or the Project and such remedial
action has a material adverse effect on Landlord, the Premises or the Project,
or (iii) Tenant is subject to an enforcement order issued by any governmental
authority in connection with the use, disposal or storage of a Hazardous
Material on the Premises or the Project and such enforcement order has a
material adverse effect on Landlord, the Premises or the Project. Each of the
foregoing events shall be deemed to be a material Default by Tenant under this
Lease.

(b) Tenant shall have no right to abate Rent or terminate this Lease as a result
of any contamination of the Premises or the Project, or any part thereof.

36.3 Assignment and Subletting. Notwithstanding the provisions of Section 23, if
(i) any anticipated use of the Premises or the Project by any proposed assignee
or sublessee involves the generation or storage, use, treatment or disposal of
Hazardous Material in any manner or for a purpose prohibited hereunder or by any
Hazardous Materials Laws, (ii) the proposed assignee or sublessee has been
required by any governmental authority to take remedial action in connection
with a Hazardous Material if the contamination resulted from such party’s action
or use of the property in question and has failed to take such action, or
(iii) the proposed assignee or sublessee is subject to an enforcement order
issued by any governmental authority in connection with the use, disposal or
storage of a Hazardous Material of a type such proposed assignee or sublessee
intends to use in, on or at the Premises or the Project and the proposed
assignee or sublessee has failed to fully comply with such enforcement order, it
shall not be unreasonable for Landlord to withhold its consent to an assignment
or subletting to such proposed assignee or sublessee.

36.4 Condition.

(a) Landlord represents that, to its actual knowledge as of the date of this
Lease (without inquiry), and except as disclosed in that certain Phase I
Environmental Site Assessment Report dated April 6, 2011, prepared by CSC
Targhee, Inc., there is no contamination of or from any Hazardous Material at
the Project or the Premises in violation of Hazardous Materials Laws. Tenant
warrants, represents, acknowledges and agrees that Tenant has performed all
investigations appropriate under the circumstances to determine whether any
violations of Hazardous Materials Laws currently exist. Prior to the Possession
Date, Tenant shall conduct such tests as Tenant shall deem necessary in its sole
discretion to determine whether there have been any violations of Hazardous
Materials Laws at the Premises or Project. Except for a breach of Landlord’s
representation in this Section 36.4.1, Tenant shall have no right or remedy
against Landlord with respect to any such violation and Tenant hereby releases,
waives and forever discharges Landlord and its respective officers, directors,
shareholders, members and affiliates from any and all claims, demands and causes
of action, whether known or unknown to Tenant, which Tenant may now have arising
out of, connected with or incidental to the existence of any Hazardous Material
on or about the Premises or the Project as of the date of this Lease. Tenant is
aware of the provisions of Section 1542 of the California Civil Code which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

and, after consultation with counsel concerning the meaning and effect of such
waiver, Tenant specifically waives the benefit of the provisions of Section 1542
of the California Civil Code. Notwithstanding anything to the contrary in this
Section 36.4 or elsewhere in this Lease, Tenant



--------------------------------------------------------------------------------

shall have no liability to Landlord for Hazardous Materials that became located
on or about the Premises or the Project prior to the Possession Date.

(b) Tenant shall provide to Landlord a copy of all tests, reports (including all
draft reports and all correspondence related thereto) and other information
obtained by Tenant in connection with such tests.

36.5 Perform Tests.

(a) Tests During Term. At any time prior to the expiration of the Term
(including any holdover period), Landlord shall have the right to enter upon the
Premises at all reasonable times, and at reasonable intervals, upon two business
days’ prior notice (except no notice will be required in an emergency), and
accompanied by an authorized representative of Tenant (except in an emergency),
if Tenant so elects, in order to conduct appropriate tests to determine whether
contamination in excess of permissible levels has occurred or improper use,
storage, handling or disposal of Hazardous Material as a result of Tenant’s use
of the Premises. Landlord shall deliver to Tenant written notice of the results
of such tests. Tenant shall pay the reasonable costs of any test conducted
pursuant to this section which demonstrates that contamination in excess of
legally permissible levels or improper use, storage, handling or disposal of
same has occurred. Additionally, Tenant shall pay for all costs necessary to
clean up or remedy any contamination.

(b) Report Upon Termination. Upon the expiration or upon any early termination
of this Lease, Tenant shall furnish to Landlord a report and certification in
form and content approved by Landlord in its reasonable discretion from a
qualified environmental engineer approved by Landlord in its reasonable
discretion, verifying that the Premises are free from any Hazardous Material or
contamination in excess of legally permissible levels. The cost of such report
shall be borne solely by Tenant. If such report indicates that there are any
impermissible levels of Hazardous Material on the Premises or that damage to the
Premises has occurred as a result of improper use, storage, handling or disposal
of Hazardous Material, then Tenant shall pay for all costs necessary to clean up
and remedy such impermissible levels of Hazardous Material; and Tenant shall
also continue to pay Rent for the Premises (including monthly installments of
Basic Rent at a rate equal to 200% of the monthly installment of Basic Rent in
effect immediately prior to such expiration or termination of this Lease) until
such time as the impermissible levels of Hazardous Material are cleaned up and
remedied. Tenant further acknowledges and agrees that in the event of any such
holdover without Landlord’s consent, Landlord may suffer significant monetary
damages as a result of Landlord’s inability to timely relet the Premises. Such
damages may include the loss of rent from the new lessee, damage claims by the
new lessee for failure to timely deliver the Premises to the new lessee,
overtime and other charges associated with preparing the Premises for occupancy
by the new lessee, lost rent as a result of the cancellation of the new lease,
legal fees and other costs and expenses. In addition to Rent as set forth
herein, Tenant also agrees to fully compensate Landlord for any such
consequential damages.

36.6 Tenant’s Obligations. Tenant’s obligations under this Section 36 shall
survive the termination of this Lease. During any period of time employed by
Tenant after the termination of this Lease to complete the removal from the
Premises or the Project of any such Hazardous Material, the provisions of
Section 11.2 of this Lease shall apply.

36.7 “Hazardous Material” - Definition. As used herein, the term “Hazardous
Material” means any hazardous or toxic substance, material or waste which is or
becomes regulated by any local governmental authority, the State of California
or the United States government. The term “Hazardous Material” includes, without
limitation, any material or substance which is (i) defined as a “hazardous
waste,” “extremely hazardous waste” or “restricted hazardous waste” under
sections 25115, 25117 or 25122.7 or listed pursuant to Section 25140 of the
California Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste
Control Law); (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 2, Chapter 6.8
(Carpenter-Presly-Tanner Hazardous Substance Account Act); (iii) defined as a
“hazardous material,” “hazardous substance” or “hazardous waste” under
Section 25501 of the California Health and Safety Code, Division 20,
Chapter 6.95 (Hazardous Substances); (v) petroleum; (vi) asbestos; (vii) listed
under Section 9 and defined as hazardous or extremely hazardous pursuant to
Article 11 of Title 22 of the California Administrative Code, Division 4,
Chapter 20; (viii) designated as a “hazardous substance” pursuant to Section 311
of



--------------------------------------------------------------------------------

the Federal Water Pollution Control Act (33 U.S.C. Section 1317); (ix) defined
as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, Et Seq. (42 U.S.C.
Section 6903); or (x) defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response Compensation Liability Act, 42
U.S.C. Section 9601, Et Seq. (42 U.S.C. Section 9601).

36.8 Closure of Governmental Permits and Licenses. Tenant shall, upon the
expiration or earlier termination of this Lease, furnish to Landlord evidence
that Tenant has closed all governmental permits and licenses, if any, issued in
connection with Tenant’s or Tenant’s Agents’ activities at the Premises. If any
such governmental permits or licenses have been issued and Tenant fails to
provide evidence of such closure on or before the expiration or earlier
termination of this Lease, then until Tenant does so, the holdover provisions of
Section 11.2 of this Lease shall apply.

ARTICLE XXXVII. Miscellaneous.

37.1 Terms and Headings. Where applicable in this Lease, the singular includes
the plural and the masculine or neuter includes the masculine, feminine and
neuter. The headings used in this Lease are not a part hereof and shall have no
effect upon the construction or interpretation of any part hereof.

37.2 Examination of Lease. Submission of this Lease for examination or signature
by Tenant does not constitute a reservation of, or option for, lease, nor is it
effective as a lease or otherwise until execution by, and delivery to, both
Landlord and Tenant.

37.3 Time. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

37.4 Covenants and Conditions. Each provision of this Lease performable by
Tenant shall be deemed both a covenant and a condition.

37.5 Consents. Whenever consent or approval of either party is required, that
party shall not unreasonably withhold or delay such consent or approval, except
as may be expressly set forth to the contrary.

37.6 Entire Agreement. This Lease (together with its exhibits) is intended by
the parties as a final expression of their agreement with respect to the terms
as are included herein, and all prior agreements, understandings,
representations and statements, oral or written, are merged herein, excepting
only for written agreements signed contemporaneously with the signing of this
Lease.

37.7 Severability. Any provision of this Lease which shall be deemed or prove to
be invalid, void or illegal shall in no way affect, impair or invalidate any
other provision hereof, and all such other provisions shall remain in full force
and effect.

37.8 Recording. Tenant shall not record this Lease or any short form or
memorandum thereof.

37.9 Impartial Construction. The language in all parts of this Lease shall be in
all cases construed as a whole according to its fair meaning and not strictly
for or against either Landlord or Tenant. As both parties participated in the
drafting and review of this Lease with separate and independent legal counsel,
any ambiguity in the language will not be constructed against either party as
the drafter of that language. Any deletion of language from this Lease prior to
its execution by Landlord and Tenant shall not be construed to raise any
presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse of the deleted language.

37.10 Inurement. Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs, legatees, devisees, executors,
administrators, successors, assigns, sublessees or any person who may come into
possession of the Premises or any part thereof in any manner whatsoever.
Notwithstanding the foregoing, nothing contained in this Section 37.10 shall in
any way alter the provisions against assignment or subletting provided in this
Lease.



--------------------------------------------------------------------------------

37.11 Force Majeure. If either party cannot perform any of its obligations under
any portion of this Lease due to events beyond the obligated party’s control
(but excluding Tenant’s obligation to pay Rent), the time provided for
performing such obligations shall be extended by a period of time equal to the
duration of such events. Events beyond a party’s control include, but are not
limited to, acts of God, war, civil commotion, labor disputes, terrorist acts,
strikes, fire, flood or other casualty, shortages of labor or material,
governmental regulation or restriction and weather conditions.

37.12 Notices. Any notice, consent, demand, bill, statement or other
communication required or permitted to be given hereunder, including any notice
to the holder of a deed of trust on the Project pursuant to Section 26.3, shall
be in writing and shall be deemed duly delivered upon personal delivery, or as
of the third business day after mailing by United States mail, postage prepaid,
return receipt requested, or upon the next business day if delivered by
overnight courier or similar overnight delivery system, addressed to Tenant or
Landlord, as applicable, at the addresses shown in Section 2. Either party may,
by notice to the other given pursuant to this section, specify additional or
different addresses for notice purposes. In addition, any notice, consent,
demand, bill, statement or other communication required or permitted to be given
to Tenant under Sections 22.1 and 22.4, may be given by telephonic facsimile
machine (telecopier), and shall be deemed duly delivered upon transmittal to
Tenant if Landlord’s facsimile machine verifies receipt of such transmission by
Tenant’s facsimile machine.

37.13 Exhibits. All exhibits and schedules referred to herein and attached
hereto are a part hereof, and incorporated herein by this reference, and this
Lease and all exhibits and schedules shall be interpreted as a simple,
integrated agreement. Any termination of this Lease shall likewise constitute a
termination of any rights of Tenant under any exhibits or schedules hereto.

37.14 Modification. No modification, waiver, amendment, discharge or change of
this Lease shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver, amendment, discharge
or change is or may be sought.

37.15 Periods of Time. All periods of time referred to in this Lease shall
include all Saturdays, Sundays and state or national holidays, unless the period
of time specifies business days, provided that if the date or last date to
perform any act or give any notice with respect to this Lease shall fall on a
Saturday, Sunday or state or national holiday, such act or notice may be timely
performed or given on the next succeeding day which is not a Saturday, Sunday or
state or national holiday.

37.16 Choice of Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California, and venue for any legal action under
this Lease shall be San Diego County, California.

37.17 Merger. There shall be no merger of the leasehold estate created by this
Lease with the fee interest in any of the Premises by reason of the fact that
the same person may acquire or hold or own, directly or indirectly, (i) the
leasehold estate created hereby or any part thereof or interest therein, and
(ii) the fee estate in any of the Premises or any part thereof or interest
therein.

37.18 Financial Statements. Tenant shall provide to Landlord within ten business
days of request, financial statements of Tenant for the most recent fiscal year
or quarter then available. Annual statements shall be audited by an independent
certified public accountant and all other quarterly statements shall be
certified by the chief financial officer of Tenant as being complete and
accurate in all respects. Tenant shall not be required to provide such financial
information more than once per quarter.

ARTICLE XXXVIII. Contingencies.

38.1 Lender Approval. Tenant acknowledges that from time to time during the
Term, the consent of any such lender may be necessary with respect to the
actions of Tenant, including, but not limited to, the validity of this Lease,
the making of alterations, the subleasing of portions of the Premises or the
assigning of this Lease. Tenant agrees that Landlord’s delay or



--------------------------------------------------------------------------------

failure to provide Landlord’s consent under this Lease, unless or until such
time as Landlord’s lender provides such consent, shall be deemed reasonable.
Landlord shall use good faith efforts to obtain such approval but shall not be
required to spend any sums or agree to any modification of loan documents in
order to obtain such approval.

38.2 Tenant’s Other Obligations. The obligations of Landlord under this Lease
are contingent upon Tenant’s delivery to Landlord concurrently with the
execution of this Lease of the following: (i) evidence, in form and content
acceptable to Landlord, that the person(s) executing this Lease on behalf of
Tenant is (are) authorized to do so; (ii) the Security Deposit; and (iii) the
first monthly installment of Basic Rent. If Tenant does not deliver the same,
Landlord shall have no further obligations or liabilities under this Lease.

ARTICLE XXXIX. Roof Space Usage. Subject to Landlord’s approval of the plans and
specifications therefor and the right to designate the contractor, Tenant shall
have the non-exclusive license to use the roof of the Building to install and
maintain certain rooftop equipment which exclusively services the Tenant’s use
of the Premises, such as (i) one satellite dish of not more than 3’0” in
diameter, and (ii) one antenna device and related cabling, as necessary, and
(iii) other equipment needed to operate Tenant’s business within the Premises.
Such rooftop equipment shall not be visible from the Common Areas. Tenant shall
not have the right to install any rooftop equipment not exclusively serving
Tenant. Tenant shall remove such equipment, and repair any damage caused by the
installation and removal thereof, at the expiration or earlier termination of
this Lease.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the dates
set forth below next to their respective signatures.

 

Date of execution:

May 31, 2011

  Tenant:  

LPATH, INC,

a Nevada corporation

 

By: /s/ Scott Pancoast

Name: Scott Pancoast

Title: President and Chief Executive Officer

 

By: /s/ Gary J. G. Atkinson

Name: Gary J. G. Atkinson

Title: Chief Financial Officer

Date of execution:

May 31, 2011

  Landlord:  

SORRENTO SCIENCE PARK, LLC, a

California limited liability company

 

By: /s/ Robert D. Tomlinson

Name: Robert D. Tomlinson

Title: Manager

 

By: /s/ David Winkler

Name: David Winkler

Title: Manager



--------------------------------------------------------------------------------

EXHIBIT A

Site Plan

LOGO [g192194g61l42.jpg]

 

EXHIBIT A

- 1 -



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description of the Land

Parcel 1 of Parcel Map No. 11810, in the City of San Diego, County of San Diego,
State of California, filed in the Office of the County Recorder of San Diego,
November 20, 1981 as File No. 81-368061 of official records.

 

EXHIBIT B

- 1 -



--------------------------------------------------------------------------------

EXHIBIT C

Form of Term Commencement Date Notice

ACKNOWLEDGMENT OF TERM COMMENCEMENT DATE

Pursuant to Section 5.2 of that certain Lease dated as of ____________, 2011, by
and between Sorrento Science Park, LLC, as Landlord, and LPath, Inc., as Tenant,
for the Premises located at 4025 Sorrento Valley Boulevard, San Diego,
California, the undersigned hereby acknowledge that the Possession Date is
____________, 2011 and the Term Commencement Date is ____________, 2011.

 

Dated: _____________________________, 2011   

Tenant:

 

LPATH, INC.,

a Nevada corporation

   By:                                                                      
                     Name:                            
                                                         
Title:                                                                      
                  By:                            
                                                              
Name:                                                                      
                Title:                            
                                                         Dated:
_____________________________, 2011   

Landlord:

 

SORRENTO SCIENCE PARK, LLC, a

California limited liability company

   By:                                                                      
                     Name:                            
                                                         
Title:                                                                      
                  By:                            
                                                              
Name:                                                                      
                Title:                            
                                                        

 

EXHIBIT C

- 1 -



--------------------------------------------------------------------------------

EXHIBIT D

Form of Estoppel Certificate

[Subject to such modifications as may reasonably be

required by Landlord’s lender or purchaser.]

Re:

Dear Sir or Madam:

_______________________________ (“Tenant”) is lessee, and ____________________
(“Landlord”) is lessor under and pursuant to that certain Lease dated
_____________________ (the “Lease”) for premises located at 4025 Sorrento Valley
Road, San Diego, California. All initially capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the Lease.

With the understanding that ________________________ (collectively, “you” or
“Recipient”) will rely upon this Estoppel Certificate and Agreement (this
“Estoppel”), and the certifications, representations, warranties and agreements
contained herein, in making a loan secured by the Premises (the “Loan”), [in
connection with your purchase of the Property (the “Sale”)] and that, as an
integral part of such transaction, Recipient has taken, or intends to take, an
assignment of Landlord and Tenant’s respective rights, titles and interests in
and to the Lease, Tenant hereby certifies, represents and warrants to you, and
agrees for your benefit, as follows:

1. A true and complete copy of the Lease is attached to this Certificate. The
Lease is in full force and effect in accordance with its terms, and has not been
amended, modified or supplemented in any way. The Lease has not been amended
other than by (if none, so state): ____________________________________. There
are no other agreements, oral or written, between Landlord, or its successors,
if applicable, and Tenant amending, modifying or otherwise affecting the Lease
in any manner or respect.

2. Landlord is entitled to rely on all representations, warranties,
certifications and agreements made in the Lease by Tenant. Tenant is the owner
and holder of the entire tenant’s interest under the Lease, and the Lease
constitutes the entire lease and occupancy agreement between Landlord and Tenant
with respect to the Premises.

3. To Tenant’s actual knowledge, Landlord has fully performed all obligations
which were owing under the Lease on and before the date that Tenant executed
this Estoppel, and Tenant has no defense, offset or claim against Landlord for
the incomplete performance of any such work, or on account of any defect
therein.

4. Tenant has not received notice from any governmental authority to the effect
that the Project or the Premises or any improvements thereon are in violation of
any applicable federal, state, county or municipal law, regulation or ordinance
other than violations which have been cured.

5. Landlord and Tenant have satisfied all commitments made to induce the other
to enter into the Lease.

6. Tenant does not have any right or option to purchase all or any portion of,
or interest in, the Project.

7. The amount of rent due under the Lease is currently $                .

8. No rent is in arrears.

9. There are no offsets, credits, deductions or concessions against rent or any
other sum payable by Tenant under the Lease; there are no existing claims by
Tenant against Landlord or by Landlord against Tenant, and there are no waivers
by Landlord of any of the rent or other sums due or to be due under the Lease.

10. No rent or other sum payable under the Lease has been paid in advance of the
due date thereof.

11. Landlord holds a security deposit in the amount of $________ for the account
of Tenant to secure the performance by Tenant of any obligation under the Lease.

 

EXHIBIT D

- 1 -



--------------------------------------------------------------------------------

12. No payments or deposits or other forms of consideration have been paid or
furnished by Tenant to Landlord or any other person or have been received or are
receivable by Tenant, Landlord or any other person for or on account of the
Lease which are not specifically disclosed herein or in the Lease.

13. To the actual knowledge of Tenant, there are no existing breaches or
defaults by either party under the Lease, nor has any event occurred which, with
the passage of time, or the giving of notice, or both, would constitute a
default by either party under the Lease. There have been no waivers of prior
breaches or defaults under the Lease. There are no disputes between Landlord and
Tenant.

14. The term of the Lease is _________ years commencing on __________ ending on
_______________. There are ________ options of ______ years each to extend the
term of the Lease upon _________ days notice. No right of extension or renewal
under the Lease has yet been exercised.

15. Tenant has not assigned, transferred or hypothecated all or any portion of
its interest under the Lease, except pursuant to that certain (if none, so
state): _____________.

16. Tenant has no notice of any actual or proposed assignment of the Lease or
the rentals and other sums due or to be due thereunder by Landlord, except the
assignment to Recipient, as aforesaid.

17. If required by Recipient, any casualty insurance policy maintained by Tenant
with respect to the Premises (but excluding insurance covering Tenant’s personal
property) shall contain a standard lender’s loss payable endorsement naming the
Recipient as loss payee.

18. For so long as Recipient is beneficiary of a deed of trust on the Premises,
if Tenant should assert a claim that Landlord has (i) failed to perform an
obligation under the terms of the Lease or otherwise or (ii) is in default under
the Lease in any respect, written notice thereof shall promptly be furnished to
Recipient, and Tenant agrees that it will not exercise any rights which it might
otherwise have on account of such failure or default until such notice has been
given to Recipient and Recipient has had a reasonable period of time following
receipt of such notice to cure such failure or default.

19. Any notice, request, demand, instruction or other communication required
hereunder or pertaining hereto shall be in writing and shall be given pursuant
to Section 37.12 of the Lease, with the address of Recipient being as follows:

 

 

 

 

 

20. Landlord shall be entitled to rely on all of the certifications,
representations and warranties of Tenant made in this Estoppel.

IN WITNESS WHEREOF, this Estoppel has been duly executed by Tenant as of
__________________.

 

Tenant:

   

By:                                                                         

Name:                                                                    

Title:                                                                      

By:                                                                         

Name:                                                                    

Title:                                                                      

[Attach to Estoppel Certificate copy of the Lease and any amendments thereto.]



--------------------------------------------------------------------------------

EXHIBIT E

Form of Subordination Agreement

[Subject to such modifications as may reasonably be

required by Landlord’s lender or purchaser.]

After recordation this instrument

should be returned to:

Thrivent Financial for Lutherans

Attn: Loan Administration, Mortgages and Real

  Estate Investments

625 Fourth Avenue South

Minneapolis, Minnesota 55415

This instrument was drafted by:

 

       

Loan No.

 

[Above space reserved for recording information.]

Tax Parcel No.:                                                                 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made and entered into as of the              day of                     ,
20        , by and among                     , a                     
(“Tenant”),                     , a                      (“Borrower”), and
THRIVENT FINANCIAL FOR LUTHERANS, a Wisconsin corporation (“Lender”).

RECITALS

A. Tenant is the lessee and Borrower is the lessor under that certain Lease
Agreement dated                     ,                     , as amended by
                     (collectively, the “Lease”).

B. Borrower has requested that Lender make a loan to Borrower to be secured by a
Mortgage or Deed of Trust from Borrower to Lender (“Security Instrument”), and
an Assignment of Rents and Leases from Borrower to Lender (“Assignment”),
covering the property wherein the premises (“Premises”) covered by the Lease are
located, which property is described more fully in Exhibit A attached hereto
(“Property”).

C. Lender is willing to make the requested loan, provided that, as one of the
conditions precedent thereto, Borrower and Tenant execute this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and to induce Lender to make the
requested loan, Tenant, Borrower, and Lender hereby agree and covenant as
follows:

1. Assignment. Borrower shall absolutely grant, transfer, and assign to Lender
the Lease and all rents and other sums payable under the Lease; provided,
however, that until written demand is made by Lender to Tenant, all rents and
other sums payable under the Lease shall be paid to Borrower, but only as they
accrue. Borrower covenants and agrees that upon Tenant’s receipt of written
notice from Lender to pay the rent to Lender and its successors and assigns,
Tenant shall pay the rent and all other sums due under the Lease as such rent
and other sums become due to the Lender and shall have no liability to Borrower
for such rent and other sums due under the Lease which are paid to Lender and
its successors and assigns. Tenant hereby recognizes the Assignment made by
Borrower to Lender and agrees to pay, upon receipt of

 

EXHIBIT E

- 1 -



--------------------------------------------------------------------------------

written demand from Lender, all rents and other sums as directed by Lender.

2. Subordination. Borrower, Tenant and Lender hereby agree that the Lease and
all of its terms and provisions (including, without limitation, any option or
options to purchase or rights of first refusal affecting the Property, or any
portion thereof, contained therein) is and shall at all times be subject and
subordinate in all respects to the Security Instrument and to all supplements,
amendments and modifications thereto, and to all extensions, substitutions,
rearrangements and/or replacements thereof.

3. Nondisturbance and Attornment. If Tenant is not in default beyond applicable
cure period(s) under any of the terms, covenants or conditions contained in the
Lease or this Agreement, Lender agrees that in the event of foreclosure of the
Security Instrument, trustee’s sale, deed in lieu of foreclosure, or other
enforcement of the terms and conditions of the Security Instrument, or the
exercise by Lender of its rights under the Assignment, or in the event Lender
comes into possession or acquires title to the Property as a result of
foreclosure or the threat thereof, or as a result of other means, such action
shall not result in either a termination of the Lease, or a diminution or
impairment of any of the rights granted to Tenant in the Lease, except as
hereinafter provided.

If the interest of Borrower in the Property shall be transferred to Lender or
any transferee of Lender by reason of foreclosure, trustee’s sale, deed in lieu
of foreclosure or other proceeding for the enforcement of the Security
Instrument or rights of Lender under the Assignment (such transferee, its
successors and assigns, including, but not limited to, Lender, shall hereinafter
be referred to as “Purchaser”), and Tenant is not in default beyond applicable
cure period(s) of its obligations under the Lease, Purchaser shall not name or
join Tenant in any foreclosure, trustee’s sale or other proceeding to enforce
the Security Instrument or Assignment, unless required by applicable law to do
so, and Purchaser shall be bound to Tenant, except as provided in Section 4
below, and Tenant shall be bound to Purchaser, under all of the terms, covenants
and conditions of the Lease for the balance of the term thereof, and any
extensions thereof with the same force and effect as if Purchaser were the
original landlord under the Lease. Tenant does hereby attorn to Purchaser,
including Lender if Lender is such Purchaser, as the landlord under the Lease,
said attornment to be effective and self-operative without the execution of any
further instruments upon Purchaser’s succeeding to the interest of the Borrower
under the Lease.

4. Limitation on Purchaser Obligations. Notwithstanding anything to the contrary
contained in Section 3 hereof, Purchaser shall not be:

4.1 liable for any damages or other relief attributable to any act or omission
of any prior lessor under the Lease (including, without limitation, Borrower);

4.2 subject to any offsets or defenses that Tenant may have against a prior
lessor under the lease (including, without limitation, Borrower);

4.3 liable for any damages or other relief attributable to any latent or patent
defects in construction with respect to the Property;

4.4 liable for the return of any security deposit under the Lease unless such
security deposit shall have been actually deposited with Purchaser;

4.5 bound by any rent or additional rent that Tenant might have paid in advance
to any prior lessor under the Lease (including, without limitation, Borrower),
for any period beyond the month in which Purchaser succeeds to the interest of
Borrower under the Lease;

4.6 bound by any waiver or forbearance by any prior lessor under the Lease
(including, without limitation, Borrower) or bound by any agreement or
modification of the Lease made without the prior written consent of Lender; or

4.7 bound by any covenant made by any prior lessor under the Lease (including,
without limitation, Borrower) to complete any construction on the Property
covered by the lease or to pay any sums to Tenant in connection therewith,
unless Purchaser shall have expressly consented thereto in writing; or

4.8 liable for the performance of any obligations that the Borrower may have had
as lessor under the Lease which such obligations arise prior to fee title
ownership being



--------------------------------------------------------------------------------

obtained by Purchaser.

5. Further Actions. Tenant covenants and agrees from time to time to do all acts
and execute such instruments as it shall be requested by Lender to do or execute
for the purposes of carrying out and effectuating this Agreement and the intent
hereof, and evidencing this Agreement, whether by filing with any public office,
or agency or otherwise.

6. Covenants of Tenant. Tenant agrees that during the term of the Lease:

6.1 Tenant will not pay any rent or additional rent more than one (l) month in
advance to any lessor (including, but not limited to, Borrower); or

6.2 Tenant will not cancel, surrender, amend or modify the Lease without
Lender’s prior written consent nor terminate the Lease because of a default
thereunder by Borrower unless Tenant shall have first given Lender written
notice thereof and a reasonable opportunity to cure such default, but in no
event shall such opportunity to cure exceed thirty (30) days; unless the nature
of the default is such that it cannot reasonably be cured within such thirty
(30) day period then Lender shall have such additional time as is reasonably
required to cure such default provided Lender commences to cure such default
within such thirty (30) day period and proceeds to prosecute such cure to its
completion; or

6.3 in the event the Lease is rejected or deemed rejected in any bankruptcy
proceeding with respect to landlord, Tenant shall not exercise any right it may
have to treat the Lease as terminated under 11 U.S.C. § 365(h), as amended.

7. Merger. Borrower, Tenant and Lender agree that unless Lender shall otherwise
consent in writing, the fee title to the Property and the leasehold estate
created by the Lease shall not merge but shall remain separate and distinct,
notwithstanding the union of said estates either in Borrower or Tenant or any
third-party by purchase, assignment or otherwise.

8. Limitation on Liability. Notwithstanding anything to the contrary contained
herein or in the Lease, in the event that Lender shall acquire title to the
Property, Lender shall have no obligation, nor incur any liability, beyond the
then interest if any, of Lender in the Property, and Tenant shall look
exclusively to such interest of Lender if any, in the Property for the payment
and discharge of any obligations imposed upon Lender hereunder or under the
Lease, and Lender is hereby released and relieved of any other liability
hereunder and under the Lease. As regards Lender, Tenant shall look solely to
the estate or interest owned by Lender in the Property and Tenant will not
collect or attempt to collect any such obligation or liabilities or any judgment
therefor, out of any other assets of Lender. By executing this Agreement,
Borrower specifically acknowledges and agrees that nothing contained in this
paragraph shall impair, limit, offset, lessen, abrogate or otherwise modify the
obligations of Borrower to Tenant under the Lease.

9. Modification of Agreement. This Agreement may not be modified orally or in
any other manner except by an agreement in writing signed by the parties hereto
or their respective successors in interest.

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors and
assigns.

11. Governing Law. This Agreement shall be governed by and construed under the
laws of the State in which the Property is located.

12. Integration. This Agreement shall be the whole and only agreement with
regard to the subjection and subordination of the Lease and the leasehold estate
created thereby, together with all rights and privileges of Tenant thereunder,
to the lien or charge of the Security Instrument and shall supersede and cancel,
but only insofar as would affect the priority between the Lease and the Security
Instrument any prior agreements as to such subjection or subordination,
including, but not limited to, those provisions contained in the Lease that
provide for the subjection or subordination of the Lease and the leasehold
estate created thereby to a deed or deeds of trust or to a mortgage or
mortgages.

13. Notices. Wherever in this instrument it shall be required or permitted that
notice be given by any party to the other, such notice shall be in writing. Any
notice shall be deemed to have been given: (i) if mailed, no later than five (5)
business days after the date the same is

 

EXHIBIT E

- 3 -



--------------------------------------------------------------------------------

deposited as certified or registered mail in the United States mail, postage
prepaid; or (ii) if sent by overnight courier, one (1) business day after the
same is deposited, delivery charges prepaid and specifying overnight delivery,
with a reputable, nationally recognized courier service which guarantees
overnight delivery. Notices shall be addressed to Aid Association for Lutherans
at:

Thrivent Financial for Lutherans

                                                       Attn: Loan
Administration, Mortgage and Real Estate Investments

625 Fourth Avenue South          

Minneapolis, Minnesota 55415 

and to the Tenant at:

 

 

 

 

and to Borrower at:

 

 

 

 

or at such other address as either party may from time to time designate in
writing in lieu thereof. The address may be changed by notices given as provided
herein.

14. Captions. The captions and headings of the paragraphs of this Agreement are
for convenience only and are not to be used in construing this Agreement.

15. Counterparts. This Agreement may be executed in counterparts, and all
counterparts together shall be construed as one document.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

TENANT:

     

                                                                  
                                                  

     

By:

                                                                         
                                    

Name:

                                                                         
                                    

Title:

                                                                         
                                    

By:

                                                                         
                                    

Name:

                                                                         
                                    

Title:

                                                                         
                              

STATE OF _______________)

                                                   )ss.

COUNTY OF _____________)

On _____________, 20_____, before me, the undersigned, a Notary Public in and
for said State, personally appeared ______________________ and
__________________________, personally known to me or proved to me on this basis
of satisfactory evidence to be the persons who executed the within instrument as
the __________________________________ and _________________________________,
respectively of _________________________________ ___________________________, a
_______________________________ under the laws of the State of
____________________________, on behalf of said
_________________________________.

WITNESS my hand and official seal.

(SEAL)

Notary Public

My Commission expires: ________________.

 

EXHIBIT E

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

BORROWER:

     

                                                                  
                                                  

     

By:

                                                                               
     

Name:

                                                                               
     

Title:

                                                                               
     

By:

                                                                               
     

Name:

                                                                               
     

Title:

                                                                               

STATE OF _______________________)

                                                                   )ss.

COUNTY OF _____________________)

On _____________, 20_____, before me, the undersigned, a Notary Public in and
for said State, personally appeared ______________________ and
__________________________, personally known to me or proved to me on this basis
of satisfactory evidence to be the persons who executed the within instrument as
the __________________________________ and _________________________________,
respectively of _________________________________ ___________________________, a
_______________________________ under the laws of the State of
____________________________, on behalf of said
_________________________________.

WITNESS my hand and official seal.

(SEAL)

Notary Public

My Commission expires: ________________.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

LENDER:

     

THRIVENT FINANCIAL FOR LUTHERANS,

a Wisconsin corporation

     

By:

                                                                               
     

Name:

                                                                               
     

Title:

                                                                               

STATE OF MINNESOTA     )

                                                 )ss.

COUNTY OF HENNEPIN     )

On ________________, 20____, before me, the undersigned, a Notary Public in and
for said County and State, personally appeared
_______________________________________, personally known to me to be the person
who executed the within instrument as the
____________________________________________ of THRIVENT FINANCIAL FOR
LUTHERANS, a Wisconsin corporation, on behalf of said corporation.

(SEAL)

                                                                 Notary Public

My Commission expires: ________________.

 

EXHIBIT E

- 7 -



--------------------------------------------------------------------------------

EXHIBIT “A”

[Legal Description]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

1.

  

Premises

     1      

1.1

  

Building and Land

     1      

1.2

  

Parking and Other Common Areas

     1   

2.

  

Basic Lease Provisions

     1      

2.1

  

Address of the Premises

     1      

2.2

  

Rentable Area

     1      

2.3

  

Tenant’s Share

     1      

2.4

  

Basic Rent

     1      

2.5

  

Term

     1      

2.6

  

Permitted Uses

     1      

2.7

  

Addresses

     2      

2.8

  

Exhibits

     2   

3.

  

Term

     2      

3.1

  

Binding Effect

     2      

3.2

  

Term

     2      

3.3

  

Option to Extend

     2      

3.4

  

Time of the Essence

     6   

4.

  

Possession

     6   

5.

  

Rent

     6      

5.1

  

Basic Rent

     6      

5.2

  

Commencement

     6      

5.3

  

Additional Rent

     6      

5.4

  

Rent

     7      

5.5

  

Proration

     7      

5.6

  

Net Lease

     7      

5.7

  

Annual Increase

     7      

5.8

  

Security Deposit

     7      

5.9

  

Abatement of Basic Rent

     7   

6.

  

Common Areas

     8      

6.1

  

Common Areas - Definition

     8      

6.2

  

Common Areas - Rules and Regulations

     8      

6.3

  

Common Areas - Changes

     8      

6.4

  

Parking

     8   

7.

  

Operating Expenses

     9      

7.1

  

Tenant’s Portion

     9      

7.2

  

Operating Expenses - Definition

     9      

7.3

  

Exceptions

     10      

7.4

  

Payment to Landlord and Estimate

     11      

7.5

  

Reconciliation

     11      

7.6

  

Monthly Proration

     11      

7.7

  

Continuation

     11      

7.8

  

Annual Proration

     12      

7.9

  

Audit Rights

     12   

8.

  

Rentable Area

     12   

9.

  

Use

     12      

9.1

  

Use

     12      

9.2

  

Compliance with Law

     12      

9.3

  

Insurance Requirements

     13      

9.4

  

Key to Premises

     13      

9.5

  

Load Rating

     13      

9.6

  

Unlawful Purpose

     13   

 

(i)



--------------------------------------------------------------------------------

10.

  

Brokers

     13      

10.1

  

Tenant’s Representation

     13      

10.2

  

Landlord’s Representation

     13   

11.

  

Holding Over

     13      

11.1

  

Holding Over With Consent

     13      

11.2

  

Holding Over Without Consent

     14      

11.3

  

No Renewal

     14      

11.4

  

No Waiver

     14   

12.

  

Taxes on Tenant’s Property

     14      

12.1

  

Payment of Taxes

     14      

12.2

  

Advance by Landlord

     14   

13.

  

Condition of Premises

     14      

13.1

  

As Is Condition

     14      

13.2

  

No Representation

     14      

13.3

  

Landlord’s Work

     15      

13.4

  

Premises Systems

     15   

14.

  

Utilities and Services

     15      

14.1

  

Utilities and Services

     15      

14.2

  

No Liability

     15      

14.3

  

No Increase in Requirements

     15   

15.

  

Alterations

     16      

15.1

  

No Alterations

     16      

15.2

  

Service Facilities

     16      

15.3

  

Changes to Exterior

     16      

15.4

  

Signs

     16      

15.5

  

Compliance with Law

     16      

15.6

  

Prior Notice

     17      

15.7

  

Property of Landlord

     17      

15.8

  

Removal

     17      

15.9

  

Personal Property

     17   

16.

  

Repairs and Maintenance

     17      

16.1

  

Landlord’s Obligation

     17      

16.2

  

Tenant’s Obligation

     18      

16.3

  

Landlord’s Right to Repair and Maintain the Premises

     18      

16.4

  

No Liability

     18      

16.5

  

Damage or Destruction

     18      

16.6

  

Landlord’s Replacement of Primary Premises Systems

     19   

17.

  

Liens

     19      

17.1

  

No Liens

     19      

17.2

  

Advance by Landlord

     19      

17.3

  

Financing Statements

     19   

18.

  

Indemnification and Exculpation

     19      

18.1

  

Indemnification by Tenant

     19      

18.2

  

No Liability of Landlord; Assumption of Risk

     20      

18.3

  

Security Devices

     20   

19.

  

Insurance - Waiver of Subrogation

     20      

19.1

  

Landlord’s Insurance

     20      

19.2

  

Tenant’s Insurance

     20      

19.3

  

Additional Insureds

     21      

19.4

  

Fixtures and Other Items

     21      

19.5

  

Waiver of Subrogation

     21      

19.6

  

Increases in Insurance

     21   

20.

  

Damage or Destruction

     21   



--------------------------------------------------------------------------------

               Page     

20.1

  

Partial Insured Destruction

     21      

20.2

  

Other Destruction

     21      

20.3

  

Substantial Damage to Project

     22      

20.4

  

Election Not to Repair

     22      

20.5

  

Release

     22      

20.6

  

Abatement of Rent

     22      

20.7

  

Tenant’s Property

     22      

20.8

  

Damage at End of Term

     22   

21.

  

Eminent Domain

     22      

21.1

  

Taking

     22      

21.2

  

Restoration

     22      

21.3

  

Award

     23   

22.

  

Defaults and Remedies

     23      

22.1

  

Late Charge

     23      

22.2

  

No Waiver

     23      

22.3

  

Performance by Landlord

     23      

22.4

  

Events of Default

     23      

22.5

  

Remedies

     24      

22.6

  

Non-Exclusive

     25      

22.7

  

No Relief

     25   

23.

  

Assignment or Subletting

     25      

23.1

  

Assignment or Subletting

     25      

23.2

  

Notice

     25      

23.3

  

Approval

     25      

23.4

  

Excess Rent

     26      

23.5

  

Landlord’s Option

     26      

23.6

  

Permitted Affiliates

     26      

23.7

  

Transfer Void

     27      

23.8

  

Further Assignment

     27      

23.9

  

Security

     27      

23.10

  

No Waiver

     27      

23.11

  

Hazardous Material Test

     27      

23.12

  

Assumption

     27   

24.

  

Attorneys’ Fees

     27      

24.1

  

Attorneys’ Fees

     27      

24.2

  

Action; No Jury Trial

     28   

25.

  

Bankruptcy

     28   

26.

  

Landlord

     28      

26.1

  

Landlord

     28      

26.2

  

Right to Cure

     28      

26.3

  

Lender’s Right to Cure

     28   

27.

  

Estoppel Certificate

     29   

28.

  

Joint and Several Obligations

     29   

29.

  

Limitation of Landlord’s Liability

     29      

29.1

  

Limitation

     29      

29.2

  

Limited Recourse

     29      

29.3

  

Applicability

     29   

30.

  

Landlord’s Rights

     29      

30.1

  

Premises Control by Landlord

     29      

30.2

  

Right to Inspect

     30   

31.

  

Quiet Enjoyment

     30   

 

(iii)



--------------------------------------------------------------------------------

32.

  

Quitclaim Deed

     30   

33.

  

Subordination and Attornment

     30      

33.1

  

Subordination

     30      

33.2

  

Additional Instruments

     30      

33.3

  

Attornment

     30      

33.4

  

Amendment

     30   

34.

  

Surrender

     31      

34.1

  

No Release

     31      

34.2

  

Assignment

     31      

34.3

  

No Merger

     31   

35.

  

Waiver and Modification

     31   

36.

  

Hazardous Material

     31      

36.1

  

Prohibition/Compliance

     31      

36.2

  

Termination of Lease

     33      

36.3

  

Assignment and Subletting

     33      

36.4

  

Condition

     33      

36.5

  

Perform Tests

     34      

36.6

  

Tenant’s Obligations

     34      

36.7

  

“Hazardous Material” - Definition

     34      

36.8

  

Closure of Governmental Permits and Licenses

     35   

37.

  

Miscellaneous

     35      

37.1

  

Terms and Headings

     35      

37.2

  

Examination of Lease

     35      

37.3

  

Time

     35      

37.4

  

Covenants and Conditions

     35      

37.5

  

Consents

     35      

37.6

  

Entire Agreement

     35      

37.7

  

Severability

     35      

37.8

  

Recording

     35      

37.9

  

Impartial Construction

     35      

37.10

  

Inurement

     35      

37.11

  

Force Majeure

     36      

37.12

  

Notices

     36      

37.13

  

Exhibits

     36      

37.14

  

Modification

     36      

37.15

  

Periods of Time

     36      

37.16

  

Choice of Law

     36      

37.17

  

Merger

     36      

37.18

  

Financial Statements

     36   

38.

  

Contingencies

     36      

38.1

  

Lender Approval

     36      

38.2

  

Tenant’s Other Obligations

     37   

39.

  

Roof Space Usage

     37   



--------------------------------------------------------------------------------

Additional Rent

     6   

Alterations

     15   

Basic Rent

     1   

Building

     1   

Building Exteriors

     16   

Claims

     19   

Common Areas

     7   

Common Building Systems

     16   

Comparable Biotech Areas

     4   

Control

     26   

CPA

     11   

Default

     22   

Documents

     31   

Early Possession Period

     5   

Equity Transfer

     24   

Equity Transferee

     24   

Extended Term

     2   

Extended Term Basic Rent

     3   

Extension Notice

     3   

Fair Rental Value

     4   

GAAP

     25   

Hazardous Material

     33   

Hazardous Material List

     31   

Hazardous Materials Laws

     30   

Holdover Period

     12   

Land

     1   

Landlord

     1   

Landlord’s Agents

     19   

Landlord’s Work

     14   

Operating Expenses

     8   

Permitted Affiliate

     26   

Phase I

     5   

Possession Date

     5   

Premises

     1   

Premises Systems

     17   

Primary Premises System

     18   

Project

     1   

Recapture Notice

     25   

Remediation

     31   

Rent

     6   

Rentable Area

     1   

Report Date

     11   

Security Deposit

     6   

Tenant

     1   

Tenant’s Agents

     19   

Tenant’s Hazardous Material Business Plan

     31   

Tenant’s Share

     1   

Term

     1   

Term Commencement Date

     1   

Term Expiration Date

     1   

Third CPA

     11   

Transfer

     24   

Transfer Date

     24   

Transfer Notice

     24   

worth at the time of award

     24   

 

(1)